         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 1 of 117




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X

National Coalition on Black Civic Participation, et al.           Case No. 20-cv-8668 (VM)

                           Plaintiff,                             Motion to Intervene

             -against-

Jacob Wohl, et al.,,

                            Defendant.
-------------------------------------------------------- X

PLEASE TAKE NOTICE that pursuant to the Federal Rule of Civil Procedure (“FRCP”) Rule

24 and 10(c), I, Towaki Komatsu, am submitting this motion to be granted the following relief in

this case:

    1.        Permissive intervention pursuant to FRCP Rule 24(b) in order to intervene in this

              case as an interested party or as an amicus curiae.

    2.        The immediate revocation of this Court’s 5/19/21 order (Dkt. 101) to the extent that

              this Court did the following through that order:

              a. Granted the New York State Attorney General’s Office (“NY AG”) permissive

                  intervention in this case based upon fraudulent misrepresentations of material fact

                  that the NY AG presented to this Court in a fashion that is comparable to that of a

                  con artist to mislead this Court into granting the NY AG’s motion to intervene in

                  this case.

              b. Erroneously claimed the following about the NY AG on page 11 of that order:

                      “There is no doubt that the NY AG has a strong interest in stopping
                      Defendants’ allegedly discriminatory efforts to impair New York citizens’
                      voting rights. Cf. Greens at Chester LLC v. Town of Chester, No. 19 Civ.
                      6770, 2020 WL 2306421, at *6 (S.D.N.Y. May 8, 2020)”


                                                    Page 1 of 2
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 2 of 117




This motion to intervene is supported by the following among other things:

1.      The memorandum of law dated 1/11/19 (Dkt. 81) that Monica Hanna of the NY AG filed

on 1/11/19 in the ongoing case of Komatsu v. City of New York, No. 18-cv-3698

(LGS)(GWG)(S.D.N.Y.) that is hereinafter referred to as “K1”.

2.      The letter dated 1/30/21 that I filed in People of the State of New York v. City of New

York, No. 21-cv-322 (CM) (GWG) (S.D.N.Y.) to request authorization to intervene in that case

or otherwise appear as an interested party or amicus curiae.

3.      My submissions in K1 on 5/19/21, 3/26/21 (Dkt. 529), and 8/28/20 (Dkt. 422).

4.      The affidavit in opposition that I submitted on 5/2/19 (Dkt. 177) in K1 in response to

motions to dismiss in that case insofar as my opposition in that 5/2/19 filing concerned my

5/23/17 claims in that case.

5.      My submission on 3/5/19 (Dkt. 127) in K1.

6.      The New York State Court Officers Rules and Procedures Manual that is discussed in a)

New York State Office of Court Administration v. Dennis Quirk, No. 451050/2021 (Sup. Ct. New

York Cty.) and b) Casey v. State, 148 A.D.3d 1370, 51 N.Y.S.3d 203 (App. Div. 2017).

7.      The affidavit of Roxanne Delgado dated 12/18/18 that I filed in K1 on that date.

8.      The attached memorandum of law of Towaki Komatsu dated May 22, 2021.


From,                                                                          Date: May 22, 2021

Towaki Komatsu

s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-316-6180
E-mail: Towaki_Komatsu@yahoo.com



                                            Page 2 of 2
         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 3 of 117




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X

National Coalition on Black Civic Participation, et al.            Case No. 20-cv-8668 (VM)

                           Plaintiff,

            -against-

Jacob Wohl, et al.,,

                            Defendant.
-------------------------------------------------------- X

         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE




                                                                   Towaki Komatsu

                                                                   802 Fairmount Pl., Apt. 4B
                                                                   Bronx, NY 10460
                                                                   Tel: 347-316-6180
                                                                   E-mail: Towaki_Komatsu@yahoo.com




                                                   Page 1 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 4 of 117




                                                             PRELIMINARY REMARKS

       I, Towaki Komatsu, submit this memorandum of law pursuant to Federal Rules of Civil

Procedure (“FRCP”) Rule 24 and 10(c) in support of my motion to be granted permissive

intervention pursuant to FRCP Rule 24(b) in order to intervene in this case as an interested party

or to appear in it as an amicus curiae in the alternative. The following sections comprise this

memorandum:

       Section                                                                                                                                                                             Page

1.     Information Incorporated by Reference ....................................................................................................................... 7

2.     Key Questions Presented ......................................................................................................................................................... 8

3.     Background Facts .......................................................................................................................................................................... 9

4.     Legal Standards ............................................................................................................................................................................ 10

5.     Statement of Facts ...................................................................................................................................................................... 36

       a. Audio recordings that I received on 3/19/21 from the New York City Civilian
          Complaint Review Board (“CCRB”) confirm that members of the NYPD and
          New York City Mayor’s Office are among those who rigged and stole the results
          of the 2017 New York City government elections for Bill de Blasio, other
          political incumbents, themselves, and their criminal accomplices by engaging in
          voter suppression and fraud leading up to those elections ................................................................ 36

       b. E-mail messages that were sent by New York State Senator Jessica Ramos on
          6/28/17 to a whistleblower news censor in journalism named Erin Durkin that
          confirm that Ms. Ramos was then part of a criminal conspiracy to commit,
          coordinate, and cover-up illegal acts of voter suppression, voter fraud, and First
          Amendment retaliation, and viewpoint discrimination to rig and steal the 2017
          New York City government elections for Bill de Blasio and other political
          incumbents in New York City and their supporters ............................................................................... 42

       c. Additional e-mail messages that were sent by City of New York personnel
          between 4/11/17 and 10/25/17 that confirm additional senior City of New York
          personnel participated in a criminal conspiracy to commit, coordinate, and cover-
          up illegal acts of voter suppression, voter fraud, and First Amendment retaliation,
          and viewpoint discrimination to rig and steal the 2017 New York City
          government elections for Bill de Blasio and other political incumbents in New
          York City and their supporters ................................................................................................................................ 49



                                                                               Page 2 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 5 of 117




       d. My dealings with Letitia James and the NY AG about information that I reported
          to them about voter suppression, voter fraud, whistleblower retaliation, and
          viewpoint discrimination before and after she became the New York State
          Attorney General................................................................................................................................................................ 59

                    i.         About the public hearing that the Mayor conducted on 3/18/19 inside of
                               City Hall’s Blue Room after 4:30 pm. ............................................................................................ 70

                               1) The relationship between the illegal acts that I experienced on 3/18/19
                                  during the public hearing that the Mayor held in City Hall and those
                                  that he and a member of his NYPD security detail committed against
                                  me on 7/18/17............................................................................................................................................ 73

       e. The illegal acts and omissions that constituted voter suppression, voter fraud,
          whistleblower retaliation, First Amendment retaliation, and denial of access to the
          courts that were committed against me on 5/23/17 inside of the Bronx Supreme
          Court that the New York State Attorney General’s Office condoned by defending
          some of those who perpetrated them .................................................................................................................. 78

       f. My dealings with the NY AG before Letitia James became the New York State
          Attorney General............................................................................................................................................................. 102

       g. My dealings between 4/19/17 and 4/25/17 Letitia James, Jennifer Levy, and
          Muhammad Umair Khan .......................................................................................................................................... 104

6.     Arguments ..................................................................................................................................................................................... 108

7.     Conclusion .................................................................................................................................................................................... 109


       On 5/19/21, this Court stated the following on page 11 of the order (Dkt. 101) that it

issued then in this case about the New York State Attorney General’s Office (“NY AG”):

       “There is no doubt that the NY AG has a strong interest in stopping Defendants’
       allegedly discriminatory efforts to impair New York citizens’ voting rights. Cf. Greens at
       Chester LLC v. Town of Chester, No. 19 Civ. 6770, 2020 WL 2306421, at *6 (S.D.N.Y.
       May 8, 2020)”.

       The information presented in this memorandum will establish that relevant matters of

fact, law, and evidence sufficiently instead confirm that Letitia James and other present and

former senior personnel of the NY AG demonstrated that they chose not to stop “discriminatory




                                                                                 Page 3 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 6 of 117




efforts to impair New York citizens’ voting rights” partly in response to information that I

provided to them as that decision should equitably and reciprocally cause this Court to

immediately rescind its decision to grant the NY AG the ability to intervene in this case partly

because allowing the NY AG to intervene in this case constitutes selective-enforcement in

violation of the Fourteenth Amendment with respect to equal protection rights and due process as

well as the vagueness doctrine because that encourages arbitrary and discriminatory enforcement

of applicable laws. This does not meant that I support or condone the alleged acts by the

defendants in this case that have caused them to be defendants in it because I certainly don’t. The

decisions by present and former senior personnel of the NY AG to demonstrate inaction,

complacency, and tacit approval of illegal acts and omissions both a) in 2017 prior to the 2017

New York City government elections and b) thereafter that constituted voter suppression, voter

fraud, viewpoint discrimination, whistleblower retaliation, and First Amendment retaliation in

response to information that I provided to them about that enabled the 2017 New York City

government elections to be rigged and stolen for jobs in New York City’s government and that of

the State of New York that partly included the following:

1. New York City Public Advocate, Mayor, New York City Comptroller.

2. Those who work as members of the New York City Council (“City Council”), district

   attorneys, and borough presidents in New York City.

3. Judges who are assigned to the New York State Supreme Court and New York City Civil

   Court.

       The U.S. Office of the Special Counsel issued a notice that is dated 2/15/18 about the

federal Hatch Act in which it described town hall meetings as being “campaign activities”. That

notice is available on the Internet at https://osc.gov/Documents/Hatch Act/Advisory




                                          Page 4 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 7 of 117




Opinions/Federal/Candidate Visits to Federal Agencies.pdf. Also, a news article that William

Neuman wrote that is entitled “With Election Near, Mayor de Blasio Loves a Town Hall” that

was published on 10/5/17 by the New York Times contains statements that similarly describe

town hall meetings as having been conducted as campaign events that Bill de Blasio (“the

Mayor”) conducted in 2017 with senior members of his administration and other incumbents in

politics leading up to the 2017 New York City government elections. That news article is

available on the Internet at https://www.nytimes.com/2017/10/05/nyregion/election-mayor-de-

blasio-town-hall.html. Those public town hall meetings were conducted with taxpayer resources

and many of them were held inside of public schools that are controlled by the New York City

Department of Education (“DOE”). Those meetings were consistently recorded on video and

broadcast over the Internet to countless others as a result of arrangements that the New York City

Mayor’s Office (“Mayor’s Office”) made. Those meetings were conducted in a collaborative

manner with members of the public and members of the press as they would regularly be able to

freely interact with senior government personnel at the end of those meetings in the rooms in

which they were conducted while within earshot of others. The Mayor consistently made

remarks to the audience during those meetings as he told the audiences that their members in the

rooms in which those meetings were conducted would be able to meet with the members of his

administration who attended them at the end of those meetings in those rooms to discuss

whatever was on their minds.

       Those meetings were also consistently photographed by members of the Mayor’s staff,

members of the press, and members of the public who attended them as those photographs were

then made available on the Internet. The video recordings and photographs that were recorded

and taken during those meetings consistently don’t show political rivals of the incumbents who




                                          Page 5 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 8 of 117




conducted those meetings as having been in the rooms in which those meetings were conducted.

That fact and circumstance establishes that those meetings were illegally conducted inside of

New York City public schools because DOE regulation number D-130 that was issued on

6/22/09 and is available on the Internet at https://www.schools.nyc.gov/docs/default-

source/default-documentlibrary/ d-130-6-22-2009-final-remediated-wcag2-0 required every

political rival of the incumbents who conducted those meetings to have been invited to attend

them before they were conducted in order for those meetings to have been allowed to be

conducted inside of those schools. That decision that was issued in Bloomberg v. The New York

City Department of Education, No. 17 Civ. 3136 (PGG) (S.D.N.Y. Sept. 24, 2019) confirms that

that specific matter was the subject of litigation against the City of New York.


       The acts of illegal voter suppression, voter fraud, viewpoint discrimination,

whistleblower retaliation, and First Amendment retaliation that I referred to above occurred a) in

2017 leading up to the 2017 New York City government elections and b) thereafter and occurred

largely in relation to public forums that were partly comprised of public town hall meetings,

public resource fair meetings, and public hearings that were recorded on video and broadcast

over the Internet to many others. Those public forums were used by the government personnel

who conducted them as badly disguised campaign events to attract publicity and support from

voters and potential voters at the expense of their political rivals and critics. Such rivals and

critics included me and were pretextually and illegally a) excluded from those public forums, b)

segregated and discriminated against during them by having our attendance deliberately

restricted to overflow rooms to prevent us from being able to lawfully communicate our views

and opposition to the incumbents in New York City’s government and that of the State of New

York by not allowing us access to the rooms in which those meetings were conducted in which



                                            Page 6 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 9 of 117




we could have otherwise had non-disruptive conversations with other members of the public and

been recorded on video that was broadcast over the Internet to amplify the reach of our views,

and c) ejected from them in flagrant violation of our rights and the reciprocal rights of the public

to receive information from speakers with respect to the First Amendment, Fourth Amendment,

Fifth Amendment, Fourteenth Amendment, New York State’s Open Meetings Law, and other

applicable laws that partly include 18 U.S.C. §245(b)(5); 18 U.S.C. §241; 42 U.S.C. §1986, 5

U.S.C. §1502(a)(1), NYPL §240.20, NYPL §195.00, NYC Charter §1116, and NYC Charter

§2604(b).

                    INFORMATION INCORPORATED BY REFERENCE

       Pursuant to FRCP Rule 10(c) and in the interests of brevity, I incorporate by reference the

following as though fully set forth herein because they support having this Court promptly grant

this application:

1.     The memorandum of law dated 1/11/19 (Dkt. 81) that Monica Hanna of the NY AG filed

on 1/11/19 in the ongoing case of Komatsu v. City of New York, No. 18-cv-3698

(LGS)(GWG)(S.D.N.Y.) that is hereinafter referred to as “K1” that I commenced. K1 is largely

about illegal acts of voter suppression, voter fraud, and whistleblower retaliation in relation to

public forum campaign events that were used to rig and steal the results of the 2017 New York

City government elections that benefited Letitia James and others.

2.     My submission on 5/19/21 in K1.

3.     My submission on 3/26/21 (Dkt. 529) in K1. That submission included detailed

information about and links to audio recordings on the Internet of recordings that personnel of

the CCRB recorded during interviews that it conducted of members of the NYPD in response to

entirely valid complaints that I reported to it. Those recordings included recordings of NYPD




                                           Page 7 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 10 of 117




Inspector Howard Redmond. Mr. Redmond is the head of the Mayor’s NYPD security detail.

4.     My submission on 8/28/20 (Dkt. 422) in K1. That submission included information from

a report that is known as an “Unusual Occurrence Report” that is dated 5/24/17, was assigned the

report number of 75089, and was completed by New York State court officer Captain Anthony

Manzi in conjunction with New York State court officers Sergeant Matthew Brunner and

Sergeant Ramon Dominguez as Mr. Brunner and Mr. Dominguez served as witnesses for the

information that I was included in that report. That report was prepared for the New York State

Unified Court System and was provided to me on 8/28/20 by the New York State Office of Court

Administration (“OCA”) in response to a Freedom of Information Law (“FOIL”) demand that I

submitted to it.

5.     The affidavit in opposition that I submitted on 5/2/19 (Dkt. 177) in K1 in response to

motions to dismiss in that case insofar as my opposition in that 5/2/19 filing concerned my

5/23/17 claims in that case.

6.     My submission on 3/5/19 (Dkt. 127) in K1.

7.     The New York State Court Officers Rules and Procedures Manual that is discussed in a)

New York State Office of Court Administration v. Dennis Quirk, No. 451050/2021 (Sup. Ct. New

York Cty.) and b) Casey v. State, 148 A.D.3d 1370, 51 N.Y.S.3d 203 (App. Div. 2017).

8.     The affidavit of an eyewitness of mine named Roxanne Delgado (Dkt. 69) that is dated

12/18/18 that I filed in K1 on that date.

                                KEY QUESTIONS PRESENTED

1.     How can this Court reconcile its decision to grant the NY AG permissive intervention in

this case on the basis of its baseless claim that there “is no doubt that the NY AG has a strong

interest in stopping Defendants’ allegedly discriminatory efforts to impair New York citizens’




                                            Page 8 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 11 of 117




voting rights” with the actual track record of the NY AG’s senior personnel that includes Letitia

James with condoning repeated and flagrant acts of voter suppression, voter fraud, and

whistleblower retaliation that rigged and stole the results of the 2017 New York City government

elections for the benefit of New York City Mayor Bill de Blasio, his administration, his political

allies that include Letitia James, and their business partners that this motion largely addresses

and clearly confirms? The simple answer is that it’s impossible to reconcile that.

2.     Similar to how Cham Deutsch was the chairman of the City Council’s Committee on

Veterans until rather recent events caused him to fired as an employee of the City of New York

for being a crook by engaging in tax evasion, why shouldn’t this Court properly also regard

Letitia James as a crook instead of as competent and committed to holding those who commit

acts and omissions that constitute voter suppression and voter fraud properly accountable in the

wake of her failure to have previously done so in response to conversations that I had with her on

10/26/17 in Brooklyn at the site of the public town hall meeting that Bill de Blasio then

conducted as voter suppression and voter fraud was then occurring in her immediate presence

while I clearly apprised her about that then and thereafter on 3/18/18 as she chose to do nothing

about that in violation of applicable laws?

                                    BACKGROUND FACTS

1.     On 1/17/17, New York State Supreme Court Judge Barry Ostrager issued an order on

1/17/17 in Komatsu v. New York City Human Resources Administration, No. 100054/2017 (Sup.

Ct., NY Cty.) that is hereinafter referred to as “my HRA lawsuit”. I was the petitioner in that

case. When he issued that order, he granted an application that I made in in it to proceed

anonymously in it and have it sealed. The sealing of that case remained in effect continuously

between 1/17/17 and 10/4/18. On 5/22/17, New York State Supreme Court Judge Nancy Bannon




                                           Page 9 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 12 of 117




was running for re-election as a judge and signed the order to show cause application that I filed

on 5/19/17 in my HRA lawsuit. I then brought a copy of that same 5/19/17 order to show cause

application with me to the Bronx Supreme Court while attempting to attend the public resource

fair meeting that was conducted in its Veterans Memorial Hall chamber by members of the

public in a collaborative manner with Bill de Blasio, members of the press, and other

government personnel as that public forum was partly used as a badly disguised campaign event

to attract publicity and voter support. I brought that order to show cause application with me then

partly to offset the fact that Judge Bannon neglected to immediately grant me relief in that

application that I could otherwise seek and perhaps obtain by attending that 5/23/17 public

resource fair meeting and talking with the following while doing so:

       a. Journalists, members of the public, the Mayor, and New York City Human Resources

               Administration (“HRA”) Commissioner Steven Banks (“Mr. Banks”).

       b. Members of the New York City Department of Housing, Preservation and

               Development (“HPD”), the New York City Department of Education (“DOE”), the

               NYPD, CCRB, DOI, and the City Council.


                                       LEGAL STANDARDS

1.     Section 4 of New York City Mayoral Executive Order 16 states the following about

information that all government personnel of the City of New York are required to report to the

New York City Department of Investigation (“DOI”) and/or an Inspector General:

       d. Every officer and employee of the City shall have the affirmative obligation to report,
          directly and without undue delay, to the Commissioner or an Inspector General any
          and all information concerning conduct which they know or should reasonably know
          to involve corrupt or other criminal activity or conflict of interest,

          i.      by another City officer or employee, which concerns his or her office or
                  employment, or



                                            Page 10 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 13 of 117




         ii.   by persons dealing with the City, which concerns their dealings with the City. The
               knowing failure of any officer or employee to report as required above shall
               constitute cause for removal from office or employment or other appropriate
               penalty.

2.     What I just discussed appears in a report that DOI issued that is entitled “Reporting

Obligations” that is available on the Internet at https://www1.nyc.gov/site/doi/report/reporting-

obligation.page. That information is also relevant in this motion because in the information that

follows because I will establish that it’s objectively reasonable to infer from the totality of the

facts and circumstances that Letitia James, Jennifer Levy, Muhammad Umair Khan are people

who knowingly violated their legal duty to report the types of information that I just discussed to

DOI and/or an Inspector General in violation of New York City Mayoral Executive Order 16,

NYC Charter §1116, and their oath of office with respect to the period that they were employed

as personnel of the City of New York as those facts sufficiently indicate that they were

incompetent as public officers of the City of New York and should have been declared as such

by a court of competent jurisdiction pursuant to New York Public Officers Law §30(1)(f) while

such a declaration should have caused them to have been terminated as personnel of the City of

New York pursuant to New York Public Officers Law §30(1)(g).

3.     New York City Charter 1116 states the following:

           Section 1116. Fraud; neglect of duty; willful violation of law relative to office.

               a. Any council member or other officer or employee of the city who shall
                  wilfully violate or evade any provision of law relating to such officer's office
                  or employment, or commit any fraud upon the city, or convert any of the
                  public property to such officer's own use, or knowingly permit any other
                  person so to convert it or by gross or culpable neglect of duty allow the same
                  to be lost to the city, shall be deemed guilty of a misdemeanor and in addition
                  to the penalties imposed by law and on conviction shall forfeit such office or
                  employment, and be excluded forever after from receiving or holding any
                  office or employment under the city government.




                                           Page 11 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 14 of 117




               b. Any officer or employee of the city or of any city agency who shall knowingly
                  make a false or deceptive report or statement in the course of duty shall be
                  guilty of a misdemeanor and, upon conviction, forfeit such office or
                  employment.

4.     The following shows the beginning of New York Public Officers Law §30(1) that has

numerous subparagraphs:

           “1. Every office shall be vacant upon the happening of one of the following events
           before the expiration of the term thereof:”

5.     New York Public Officers Law §30(1)(f) states the following:

           “f. The entry of a judgment or order of a court of competent jurisdiction declaring
           him to be incompetent;”

6.     New York Public Officers Law §30(1)(g) states the following:

           “g. The judgment of a court, declaring void his election or appointment, or that his
           office is forfeited or vacant;”

7.     The following excerpt from the U.S. Supreme Court’s decision in Minnesota State Bd.

For Community Colleges v. Knight, 465 U.S. 271, 104 S. Ct. 1058, 79 L. Ed. 2d 299 (1984) is

controlling law that confirms that confirms that I had a First Amendment and Fourteenth

Amendment right to attend every public town hall meeting, public resource fair meeting, and

public hearing that were conducted by members of the public with the Mayor and/or other New

York City government personnel:

           “The school board meetings at issue there were "opened [as] a forum for direct citizen
           involvement," 429 U. S., at 175, and "public participation [was] permitted," id., at
           169. The First Amendment was violated when the meetings were suddenly closed to
           one segment of the public even though they otherwise remained open for participation
           by the public at large.”

8.     The following findings from the U.S. Supreme Court’s controlling decision in Grayned v.

City of Rockford, 408 U.S. 104, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972) clearly reinforce the

point that I just made:




                                         Page 12 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 15 of 117




           “We held in Cox v. Louisiana, 379 U. S. 536, 544-545, that a State could not infringe
           the right of free speech and free assembly by convicting demonstrators under a
           "disturbing the peace" ordinance where all that the students in that case did was to
           protest segregation and discrimination against blacks by peaceably assembling and
           marching to the courthouse where they sang, prayed, and listened to a speech, but
           where there was no violence, no rioting, no boisterous conduct.”

           (boldface formatting added for emphasis)

9.     The following excerpt from Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct. 1678, 14 L.

Ed. 2d 510 (1965) further cements these points:

           “Those cases involved more than the "right of assembly" —a right that extends to all
           irrespective of their race or ideology. De Jonge v. Oregon, 299 U. S. 353. The right of
           "association," like the right of belief (Board of Education v. Barnette, 319 U. S. 624),
           is more than the right to attend a meeting; it includes the right to express one's
           attitudes or philosophies by membership in a group or by affiliation with it or by
           other lawful means. Association in that context is a form of expression of opinion;
           and while it is not expressly included in the First Amendment its existence is
           necessary in making the express guarantees fully meaningful.”

10.    The following excerpt from Schneider v. State (Town of Irvington), 308 U.S. 147, 60 S.

Ct. 146, 84 L. Ed. 155 (1939) confirms that people have a First Amendment and Fourteenth

Amendment right to lawfully assemble and express themselves in public forums and disregard

orders that receive without an objectively valid legal justification to do so elsewhere:

           “It is suggested that the Los Angeles and Worcester ordinances are valid because
           their operation is limited to streets and alleys and leaves persons free to distribute
           printed matter in other public places. But, as we have said, the streets are natural and
           proper places for the dissemination of information and opinion; and one is not to have
           the exercise of his liberty of expression in appropriate places abridged on the plea that
           it may be exercised in some other place.”

11.    This point is further reinforced by remarks that Christopher Droney stated on 3/26/19

during the oral arguments hearing that was conducted in Knight First Amendment Inst. Columbia

v. Trump, 928 F.3d 226 (2d Cir. 2019) while Mr. Droney was then a judge assigned to the U.S.

Court of Appeals for the Second Circuit (“Second Circuit”) and was among the judges who

presided over that oral arguments hearing as that hearing was recorded on video by C-Span. The



                                          Page 13 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 16 of 117




video recording of that hearing is available on the Internet at https://www.c-

span.org/video/?459092-1/circuit-hears-oral-argument-presidents-twitter-account-case. The

following remark that Judge Droney made about First Amendment rights in public forums that

exist in such places as streets, sidewalks, and parks as well as town hall meetings, public

resource fair meetings, and public hearings instead of the Internet during that oral arguments

hearing was recorded at the elapsed time of 13 minutes and 2 seconds in that video:

           “For the First Amendment, it doesn’t really have to be much more burdensome. If it’s
           more burdensome at all, if you have to move down the street, that violates the First
           Amendment.”

12.    That video recording includes closed-captioning. The next screenshot is from that video

and shows Judge Droney as he made part of the preceding remarks.




13.     Although Knight First Amendment Inst. Columbia v. Trump was about how Donald

Trump used one or more Twitter accounts, that fact is inconsequential insofar as that doesn’t

negate the fact that the remarks that Judge Droney and other Second Circuit judges that partly

included Barrington Parker expressed during that 3/26/19 oral arguments hearing about First



                                          Page 14 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 17 of 117




Amendment and Fourteenth Amendment rights as they pertained to access to and participation in

public forums still endure and remain controlling law notwithstanding the fact that the U.S.

Supreme Court’s reversed the Second Circuit’s determinations about Knight First Amendment

Inst. Columbia v. Trump to a limited degree.

14.    In Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 95 S. Ct. 1239, 43 L. Ed. 2d

448 (1975), the U.S. Supreme Court stated the following about prior restraints on First

Amendment rights:

           “a system of prior restraint runs afoul of the First Amendment if it lacks certain
           safeguards: First, the burden of instituting judicial proceedings, and of proving that
           the material is unprotected, must rest on the censor. Second, any restraint prior to
           judicial review can be imposed only for a specified brief period and only for the
           purpose of preserving the status quo. Third, a prompt final judicial determination
           must be assured.”

15.    City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750 (1988) is controlling law that

contains the following relevant findings about unconstitutional unbridled discretion that

government personnel may have to impose prior restraints on First Amendment and Fourteenth

Amendment rights as that encompasses the constitutional right to lawfully attend public forums

leading up to government elections and assemble in all public areas of public courthouses among

other things:

           “In contrast, a law or policy permitting communication in a certain manner for some
           but not for others raises the specter of content and viewpoint censorship. This danger
           is at its zenith when the determination of who may speak and who may not is left to
           the unbridled discretion of a government official. As demonstrated above, we have
           often and uniformly held that such statutes or policies impose censorship on the
           public or the press, and hence are unconstitutional, because without standards
           governing the exercise of discretion, a government official may decide who may
           speak and who may not based upon the content of the speech or viewpoint of the
           speaker.”

16.    Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d

548 (1972) addresses Fourteenth Amendment liberty rights and confirms that people have such a



                                         Page 15 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 18 of 117




right to “acquire useful knowledge” and “enjoy those privileges long recognized . . . as essential

to the orderly pursuit of happiness by free men” that partly include the right to not be

unreasonably interfered with by government personnel inside of courthouses in violation of the

First Amendment, Fourth Amendment, Fifth Amendment, Fourteenth Amendment, and other

applicable laws, rules, policies, and regulations.

17.    Stokes v. City of Madison, 930 F.2d 1163 (7th Cir. 1991) confirms that the “First

Amendment protects effective speech, not merely uttered words, and effective speech sometimes

requires that ideas be transformed into” “loud speech” and “other forms of expression that a

casual reading of the First Amendment might not reveal as "speech” as it stated that the decision

in Federal Election Comm'n v. National Conservative Political Action Comm.,470 U.S. 480,

493, 105 S.Ct. 1459, 1466, 84 L.Ed.2d 455 (1985) seemed to “endorse the idea that amplified

speech is sometimes essential to effective communication and deserves protection.” This is

relevant about the use of public town hall meetings, public resource fair meetings, and public

hearings by critics and other rivals of incumbents in politics who conduct such public forums to

use such meetings – especially when those meetings are recorded on video and otherwise

photographed that is broadcast over the Internet in a variety of ways – to clearly express their

views against such incumbents to provide voters, prospective voters, and political rivals of the

incumbents useful information with which to make informed and independent decisions about

such things as who to vote against, whether to vote, and who to otherwise support during election

and leading up to them by perhaps donating funds and other resources to political campaigns

against incumbents to usher in proper leadership instead of maintaining a plague and con artists

in politics by inaction. The following excerpt from Reno v. American Civil Liberties Union, 521

U.S. 844, 117 S. Ct. 2329, 138 L. Ed. 2d 874 (1997) underscores this point about using public




                                           Page 16 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 19 of 117




forums that are recorded on video that is broadcast over the Internet and attended by journalists

and members of the public who have the ability to engage in word-of-mouth advertising to

lawfully amplify the reach of views by critics and rivals of incumbents in politics:

       “Through the use of chat rooms, any person with a phone line can become a town crier
       with a voice that resonates farther than it could from any soapbox. Through the use of
       Web pages, mail exploders, and newsgroups, the same individual can become a
       pamphleteer. As the District Court found, "the content on the Internet is as diverse as
       human thought." 929 F. Supp., at 842 (finding 74). We agree with its conclusion that our
       cases provide no basis for qualifying the level of First Amendment scrutiny that should
       be applied to this medium.”

18.    This point is further discussed in the following excerpts from McCutcheon v. Federal

Election Com'n, 134 S. Ct. 1434, 572 U.S. 185, 188 L. Ed. 2d 468 (2014):

       a. “The First Amendment "is designed and intended to remove governmental restraints
          from the arena of public discussion, putting the decision as to what views shall be
          voiced largely into the hands of each of us, ... in the belief that no other approach
          would comport with the premise of individual dignity and choice upon which our
          political system rests." Cohen v. California, 403 U.S. 15, 24, 91 S.Ct. 1780, 29
          L.Ed.2d 284 (1971). As relevant here, the First Amendment safeguards an
          individual's right to participate in the public debate through political expression and
          political association. See Buckley, 424 U.S., at 15, 96 S.Ct. 612.”

       b. “Those First Amendment rights are important regardless whether the individual is, on
          the one hand, a "lone pamphleteer[] or street corner orator[] in the Tom Paine mold,"
          or is, on the other, someone who spends "substantial amounts of money in order to
          communicate [his] political ideas through sophisticated" means. National
          Conservative Political Action Comm., 470 U.S., at 493, 105 S.Ct. 1459. Either way,
          he is participating in an electoral debate that we have recognized is "integral to the
          operation of the system of government established by our Constitution." Buckley,
          supra, at 14, 96 S.Ct. 612.”

19.    Roman Catholic Diocese of Brooklyn v. Cuomo, 592 S. Ct. (U.S. 2020) contains the

following key findings about First Amendment and Fourteenth Amendment rights:

       a. “And while those who are shut out may in some instances be able to watch services
          on television, such remote viewing is not the same as personal attendance”

       b. “Government is not free to disregard the First Amendment in times of crisis.”

       c. “we may not shelter in place when the Constitution is under attack. Things never go



                                          Page 17 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 20 of 117




           well when we do.”

       d. "judicial deference in an emergency or a crisis does not mean wholesale judicial
          abdication, especially when important questions of religious discrimination, racial
          discrimination, free speech, or the like are raised."

       e. “Even if the Constitution has taken a holiday during this pandemic, it cannot become
          a sabbatical.”

       f. “In far too many places, for far too long, our first freedom has fallen on deaf ears.”

20.    While Connick v. Myers, 461 U.S. 138, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983)

confirms that “the First Amendment expresses "a profound national commitment to the principle

that debate on public issues should be uninhibited, robust, and wide-open, and that it may well

include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public

officials.””, Snyder v. Phelps, 562 U.S. 443, 131 S. Ct. 1207, 179 L. Ed. 2d 172 (2011) includes

the following excerpt that confirms that government personnel are prohibited from retaliating

against people on the basis of how they lawfully express themselves:

           “Speech is powerful. It can stir people to action, move them to tears of both joy and
           sorrow, and—as it did here—inflict great pain. On the facts before us, we cannot
           react to that pain by punishing the speaker. As a Nation we have chosen a different
           course—to protect even hurtful speech on public issues to ensure that we do not stifle
           public debate.”

21.    Whalen v. County of Fulton, 126 F.3d 400 (2d Cir. 1997) is also controlling law and

confirms that the “constitutional right of access is violated where government officials obstruct

legitimate efforts to seek judicial redress”, the “Constitution protects causes of action from

arbitrary interference" by government officials”, and that when “government officials thwart

vindication of a claim by violating basic principles that enable civil claimants to assert their

rights effectively," an unconstitutional deprivation of a cause of action occurs”.

22.    Cityspec, Inc. v. Smith, 617 F. Supp. 2d 161 (E.D.N.Y. 2009) includes the following

relevant findings:



                                           Page 18 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 21 of 117




       a. “The First Amendment protects the right of access to the courts.”

       b. “Also protected is "[t]he right to complain to public officials and to seek
          administrative and judicial relief."”

23.    In Avent v. Keybank, No. 21-cv-01466 (CM) (S.D.N.Y. Apr. 1, 2021), U.S. District Judge

Colleen McMahon stated the following as she reinforced the findings in Cityspec Inc. v. Smith:

       “this right "cannot be impaired, either directly. . . or indirectly, by threatening or
       harassing an [individual] in retaliation for filing [a] lawsuit []. . . ." Harrison v.
       Springdale Water & Sewer Comm'n, 780 F.2d 1422, 1428 (8th Cir. 1986)”

24.    Harrison v. Springdale Water & Sewer Comm'n provides a very detailed about the fact

that it prohibited to retaliate against people who commence litigation for doing so.

25.    Kittay v. Giuliani, 112 F. Supp. 2d 342 (S.D.N.Y. 2000) includes the following related

finding about First Amendment and Fourteenth Amendment rights:

           "The right to petition in general guarantees only that individuals have a right to
           communicate directly to government officials, and that individuals have the right of
           access to the courts to redress constitutional violations. See McDonald v. Smith, 472
           U.S. 479, 482, 105 S.Ct. 2787, 86 L.Ed.2d 384 (1985); Mozzochi v. Borden, 959 F.2d
           1174, 1180 (2d Cir.1992)"

26.    The decision that was issued on 12/9/10 by New York State Judge Alan C. Marin on

behalf of the New York State Court of Claims in Re v. the State of New York, Ct Cl, Dec. 9,

2010, Marin, A., claim No. 11517, UID No. 2010-016-069 is available on the Internet at

http://vertumnus.courts.state.ny.us/claims/html/2010-016-069.html. In that decision, he stated

that “the detaining of an individual may be pretextual to remove him or her from a public

meeting, speech or demonstration.”

27.    In re Snyder, 472 U.S. 634, 647 (1985) confirms that all “persons involved in the judicial

process—judges, litigants, witnesses, and court officers—owe a duty of courtesy to all other

participants”.

(boldface formatting added for emphasis)



                                           Page 19 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 22 of 117




28.    The following excerpts from Griffin v. City of New York, No. 16-cv-5790 (ER) (S.D.N.Y.

Jan. 18, 2019) address abuse of process:

       a. “("[T]he gist of the tort of abuse of process, as distinguished from malicious
          prosecution, is not commencing an action or causing process to issue without
          justification, but misusing or misapplying process justified in itself for an end other
          than that which it was designed to accomplish" (internal quotation marks omitted)),
          with PSI Metals, Inc. v. Firemen's Ins. Co. of Newark, 839 F.2d 42, 43 (2d Cir. 1988)
          ("[A]n abuse of process claim has three essential elements: (1) regularly issued
          process, either civil or criminal, (2) an intent to do harm without excuse or
          justification, and (3) use of the process in a perverted manner to obtain a collateral
          objective."”

       b. "Examples of the types of collateral objectives covered by the tort of malicious abuse
          of process include the infliction of economic harm, extortion, blackmail, and
          retribution." Johnson v. City of New York, No. 15 Civ. 8195 GHW, 2017 WL
          2312924, at *18 (S.D.N.Y. May 26, 2017).”

29.    Nation Magazine v. US Dept. of Defense, 762 F. Supp. 1558 (S.D.N.Y. 1991) states the

following about restrictions that are imposed on First Amendment and Fourteenth Amendment

rights of access to, assembly in, and expression in public forums:

           “Once a limited public forum has been created, the government is under an obligation
           to insure that "access not be denied arbitrarily or for less than compelling
           reasons." Sherrill v. Knight, 569 F.2d 124, 129 (D.C.Cir.1977); see also Southeastern
           Promotions Ltd. v. Conrad, 420 U.S. 546, 553, 95 S.Ct. 1239, 1243, 43 L.Ed.2d 448
           (1975). Restrictions on newsgathering must generally be no more "arduous than
           necessary, and ... individual news[persons] may not be arbitrarily excluded from
           sources of information." Sherrill, 569 F.2d at 130; see also Cox Broadcasting Corp.
           v. Cohn, 420 U.S. 469, 491-92, 95 S.Ct. 1029, 1044-45, 43 L.Ed.2d 328
           (1975); United States v. Associated Press, 52 F.Supp. 362, 372 (S.D.N.Y.1943).

           The seminal case suggesting the analysis by which to determine whether regulations
           are discriminatory is Police Dep't of Chicago v. Mosley, 408 U.S. 92, 95, 92 S.Ct.
           2286, 2289, 33 L.Ed.2d 212 (1972).[14] Above "all else," the Court wrote, "the First
           Amendment means that government has no power to restrict expression because of its
           message, its ideas, its subject matter or its content." Id. The Mosley Court invalidated
           a Chicago ordinance which barred picketing within 150 feet of a school but exempted
           "peaceful picketing of any school involved in a labor dispute." Id. at 93, 92 S.Ct. at
           2288. Once a forum is opened to assembly, speaking or observation by some groups,
           the government may not limit access to others who may express controversial or less
           favored views. Id. at 96, 92 S.Ct. at 2290. Furthermore, the government "may not



                                           Page 20 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 23 of 117




           select which issues are worth discussing or debating." Id. There is, the Court wrote,
           "an equality of status in the field of ideas" and the government must afford all points
           of view an equal opportunity to be heard. Id.”

30.    A fact that Karem v. Trump, No. 19 Civ. 2514 (D.D.C. Sep. 3, 2019), Cable News

Network, Inc. v. Trump, No. 18 Civ. 2610 (D.D.C. Nov. 16, 2018), Nicholas v. Bratton, No. 15-

CV-9592 (JPO) (S.D.N.Y. May 23, 2019) all had in common concerned the fact that government

personnel that partly included the NYPD illegally and pretextually violated First Amendment,

Fourth Amendment, Fifth Amendment and Fourteenth Amendment rights by revoking press

credentials of journalists named Brian Karem, Jim Acosta, and Jason Nicholas that those

journalists had a Fifth Amendment property interest in without performing their legal duty to

accord those journalists proper due process prior to revoking those press credentials. In the same

vein, Fifth Amendment property interests as well as Fourteenth Amendment due process and

First Amendment rights apply to registration processes that I completed to RSVP to attend public

resource fair meetings, public town hall meetings, and public hearings that were conducted by

New York City and New York State government personnel.

31.    The U.S. Supreme Court’s decision in Nixon v. Warner Communications, Inc., 435 U.S.

589, 98 S. Ct. 1306, 55 L. Ed. 2d 570 (1978) is controlling law that confirms that the First

Amendment and Fourteenth Amendment rights of the press are no greater than that of the public

by acknowledging that “a reporter's constitutional rights are no greater than those of any other

member of the public.” In the same vein, Houchins v. KQED, Inc., 438 U.S. 1, 98 S. Ct. 2588, 57

L. Ed. 2d 553 (1978) confirms that "the Constitution provides the press with no greater right of

access to information than that possessed by the public at large".

32.    Kaye v. Grossman, 202 F.3d 611 (2d Cir. 2000), The Carlton Group, LTD. v. Mirabella

SG SpA, No. 16-cv-6649 (LGS) (S.D.N.Y. July 19, 2018), and Forcelli v. Gelco Corp., 109




                                          Page 21 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 24 of 117




A.D.3d 244, 972 N.Y.S.2d 570 (App. Div. 2013) concern promissory estoppel and binding and

fully-enforceable agreements that partly includes communications that are sent via e-mail by

government personnel to me that clearly indicate that I’m authorized to attend public resource

fair meetings, public town hall meetings, and public hearings that are conducted partly by

government personnel. Concerning this point, the following is a relevant excerpt from an e-mail

message that I received on 5/22/17 at 2:09 pm as a blind courtesy copy recipient (“BCC”) in an

e-mail message that was sent by the New York City Mayor’s Office’s Community Affairs Unit

(“CAU”):

           From: CommunityAffairs <communityaffairs@cityhall.nyc.gov>
           Subject: Reminder: Tomorrow is the Bronx Resource Fair!
           Date: May 22, 2017 at 2:09:43 PM EDT

           A reminder that you are on the RSVP list for tomorrow’s Bronx Resource Fair!
           Top city commissioners and senior staff will be at The Bronx County Building
           Veteran’s Memorial Hall at 851 Grand Concourse tomorrow from 9 AM to 1 PM.
           We look forward to seeing you there!

33.    I received the preceding e-mail message in response to the fact that I registered with the

Mayor’s Office prior to 5/22/17 to attend the public resource fair meeting on 5/23/17 that would

be conducted by members of the public and others inside of the Veterans Memorial Hall

chamber within the Bronx Supreme Court during the U.S. Navy’s annual “Fleet Week” event in

New York City while I continued to be a U.S. Navy veteran.

34.    A video recording that was recorded by a news organization named Bronxnet of how that

public resource fair meeting was conducted is available on the Internet at

https://www.youtube.com/watch?v=B1osTP1mTF8 and confirms that it was conducted as a

traditional public forum. That video recording shows members of the public freely moving about

and interacting with government personnel on 5/23/17 inside of the Veterans Memorial Hall

chamber inside of the Bronx Supreme Court during that 5/23/17 public resource fair meeting.



                                         Page 22 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 25 of 117




That video recording also shows the following women at the elapsed time of 10 seconds as they

displayed what appears to be a protest sign during that public resource fair meeting.




35.    The fact that those women were able to display that sign during that public resource fair

meeting clearly establishes the material fact that I had a clear Fourteenth Amendment and First

Amendment right with respect to equal protection, due process, and freedom of expression to

both attend that 5/23/17 public resource fair meeting and exhibit information to others while

doing so that would be critical of the Mayor’s administration and members of the NYPD. The

following excerpt from Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603 (U.S. 2020)

reinforces this point:

       “Public protests, of course, are themselves protected by the First Amendment, and any
       efforts to restrict them would be subject to judicial review. But respecting some First
       Amendment rights is not a shield for violating others. The State defends the Governor on
       the ground that the protests expressed a viewpoint on important issues, and that is
       undoubtedly true, but favoring one viewpoint over others is anathema to the First
       Amendment.”

36.    The following excerpts from Housing Works, Inc. v. Turner, 00 Civ. 1122 (LAK)(JCF)

(S.D.N.Y. Sept. 15, 2004) further reinforce this point and address First Amendment retaliation:



                                         Page 23 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 26 of 117




       a. “To prove an Olech-type equal protection claim, the plaintiff must show that there
          was "no rational basis" for the differential treatment it suffered. Wantanabe, 315 F.
          Supp. 2d at 396. The Second Circuit has not decided whether an Olech claim also
          requires a showing a illicit motive or intent on the part of the defendant.”

       b. “A plaintiff's circumstantial evidence of retaliation could include the timing of the
          defendant's actions, such as when the alleged retaliation closely follows the plaintiff's
          speech. Morris, 196 F.3d at 110; McCullough v. Wyandanch Union Free School
          District, 187 F.3d 272, 280 (2d Cir. 1999). The plaintiff can also proffer evidence of
          unequal treatment, or an ongoing campaign of retaliation. Hampton Bays
          Connections, Inc. v. Duffy, 127 F. Supp. 2d 364, 374 (E.D.N.Y. 2001); Economic
          Opportunity Commission of Nassau County, Inc. v. County of Nassau, 106 F. Supp.
          2d 433, 437 (E.D.N.Y. 2000) (citing Gagliardi v. Village of Pawling, 18 F.3d 188,
          195 (2d Cir. 1994)).”

37.    Kaluczky v. City of White Plains, 57 F.3d 202 (2d Cir. 1995) contains the following

findings that further confirm that I had a First Amendment right to attend the 5/23/17 public

resource fair meeting that was both a public forum and a public proceeding:

       “Voluntarily appearing as a witness in a public proceeding or a lawsuit is a kind of
       speech that is protected by the First Amendment. See Piesco v. City of New York, 933
       F.2d 1149, 1158 (2d Cir.), cert. denied, 502 U.S. 921, 112 S.Ct. 331, 116 L.Ed.2d 272
       (1991); Bates, 3 F.3d at 377. There are evident policy reasons for encouraging truthful
       testimony and for insulating witnesses from retribution or the threat of retribution. See
       Piesco, 933 F.2d at 1160 (recognizing the risks of being fired for truthful testimony,
       committing perjury, or being held in contempt for refusal to testify).”

38.    The following are relevant excerpts from Piesco v. City of New York, Dept. of Personnel

underscore what I just discussed:

       a. "Whatever differences may exist about interpretations of the First Amendment, there
          is practically universal agreement that a major purpose of that Amendment was to
          protect the free discussion of governmental affairs. This of course includes
          discussions of candidates, structures and forms of government, the manner in which
          government is operated or should be operated, and all such matters relating to
          political processes."

       b. “The Supreme Court has recognized that one of the critical purposes of the first
          amendment is to provide society with a basis to make informed decisions about the
          government.”

       c. The “first amendment guarantees that debate on public issues is "`uninhibited, robust,
          and wide open'".



                                         Page 24 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 27 of 117




       d. Speech "on matters of public concern is that speech which lies `at the heart of the
          First Amendment's protection'".

       e. A statement that is made about the competency of a police officer “clearly is a matter
          of public concern” because “the police officer represents the most basic unit of
          government, one which arguably most affects the day-to-day lives of the citizenry”.

       f. “A court is required to accept as true a plaintiff’s allegation that retaliatory actions by
          the City of New York were precipitated by prior testimony he or she gave to a
          committee.”

       g. "Without a searching inquiry into these motives, those intent on punishing the
          exercise of constitutional rights could easily mask their behavior behind a complex
          web of post hoc rationalizations."

       h. Summary “judgment is inappropriate when `questions of motive predominate in the
          inquiry about how big a role” “protected behavior played in” causing an adverse
          action to occur.

39.    Findings in Liberty and Prosperity 1776, Inc. v. Corzine, 720 F. Supp. 2d 622 (D.N.Y.

2010) that are about a police officer and government official acting on behalf of a member of the

personal security detail for former New Jersey Governor Jon Corzine to prevent members of the

public from attending a town hall meeting also confirm that I had a First Amendment and

Fourteenth Amendment right to attend that the public resource fair meeting that was conducted

on 5/23/17 inside of the Bronx Supreme Court. Liberty and Prosperity 1776, Inc. v. Corzine also

confirms that a) "supervisory personnel can be held liable under § 1983 if they had knowledge of

and acquiesced in subordinates' constitutional violations" and b) following orders isn’t a defense

to 42 U.S.C. §1983 liability when that violates the rights of others. That case was also about the

need and constitutional right that exists for different views to be able to coexist during the same

public forum that was a town hall meeting in that case.

40.    The next screenshot is from a photograph that was posted on the Internet on 5/24/17 at

1:17 am by a Twitter account that has the username of “@Vanessalgibson” and is registered to




                                          Page 25 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 28 of 117




New York City Councilwoman Vanessa Gibson. That Twitter posting is available on the Internet

at https://twitter.com/Vanessalgibson/status/867248209994887170. That photograph was taken

on 5/23/17 inside of the Veterans Memorial Hall chamber located inside of the Bronx Supreme

Court during the 5/23/17 public resource fair meeting that was conducted in it.




41.    The following is a copy of the preceding screenshot that has text labels and arrows that I

added to it to identity people who appear in it.




                                          Page 26 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 29 of 117




42.    The fact that both Mr. Gartland and Ms. Delgado were able to attend that 5/23/17 public

resource fair meeting confirms that I had a clear First Amendment and Fourteenth Amendment

right to have done so as well. I will discuss both Mr. Gartland and Ms. Delgado further later in

this memorandum.

43.    The “Handschu Agreement” refers to an agreement that was reached as a result of

Handschu v. Special Services Div., 737 F. Supp. 1289 (S.D.N.Y. 1989). According to the terms

of that agreement, the NYPD is prohibited from spying on protesters, critics, whistleblowers, and

others without an objectively valid legal justification.

44.    Vann v. City of New York, 72 F.3d 1040 (2d Cir. 1995) includes the following findings

that confirm that government personnel that partly include Letitia James, Jennifer Levy, the

Mayor, Mr. Banks, court officers, and members of the NYPD are not to maintain a “laissez-faire

attitude” about unconstitutional acts that they witness and are otherwise reported to them that are

committed by other government personnel:



                                           Page 27 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 30 of 117




            “A § 1983 plaintiff injured by a police officer may establish the pertinent custom or
            policy by showing that the municipality, alerted to the possible use of excessive force
            by its police officers, exhibited deliberate indifference. See, e.g., Fiacco v. City of
            Rensselaer, 783 F.2d 319 (2d Cir.1986), cert. denied, 480 U.S. 922, 107 S.Ct. 1384,
            94 L.Ed.2d 698 (1987); see id. at 326-27 (municipality "should not take a laissez-faire
            attitude toward the violation by its peace officers of the very rights they are supposed
            to prevent others from violating").

            To prove such deliberate indifference, the plaintiff must show that the need for more
            or better supervision to protect against constitutional violations was obvious. See
            Canton v. Harris, 489 U.S. at 390, 109 S.Ct. at 1205. An obvious need may be
            demonstrated through proof of repeated complaints of civil rights violations;
            deliberate indifference may be inferred if the complaints are followed by no
            meaningful attempt on the part of the municipality to investigate or to forestall further
            incidents. See, e.g., Ricciuti v. N.Y.C. Transit Authority, 941 F.2d at 123; Fiacco v.
            City of Rensselaer, 783 F.2d at 328”

45.    The following is a pertinent excerpt from Marom v. City of New York, No. 15-cv-2017

(PKC) (S.D.N.Y. Mar. 7, 2016) that addresses the legal duty that all law-enforcement personnel

have to intervene to protect constitutional rights against infringement:

            "All law enforcement officials have an affirmative duty to intervene to protect the
            constitutional rights of citizens from infringement by other law enforcement officers
            in their presence." Anderson, 17 F.3d at 557. "An officer who fails to intercede is
            liable for the preventable harm caused by the actions of the other officers where that
            officer observes or has reason to know: (1) that excessive force is being used, [] (2)
            that a citizen has been unjustifiably arrested [] or (3) that any constitutional violation
            has been committed by a law enforcement official []." Id. However, "[i]n order for
            liability to attach, there must have been a realistic opportunity to intervene to prevent
            the harm from occurring."”

46.    The following is a pertinent excerpt from Regional Economic Community v. City of

Middletown, 294 F.3d 35 (2d Cir. 2002) that concerns discriminatory intent and how it may be

inferred:

            “Discriminatory intent may be inferred from the totality of the circumstances,
            including ... the historical background of the decision ...; the specific sequence of
            events leading up to the challenged decision ...; [and] contemporary statements by
            members of the decision-making body...." LeBlanc, 67 F.3d at 425 (citations and
            internal quotation marks omitted).

47.    People v. Howard, 50 N.Y.2d 583, 430 N.Y.S.2d 578, 408 N.E.2d 908 (1980) includes



                                           Page 28 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 31 of 117




the following findings that confirm that members of the NYPD and court officers were

prohibited from interfering with my efforts to lawfully a) attend the 5/23/17 public resource fair

meeting that I discussed above, b) assemble and engage in expression in all public areas in the

Bronx Supreme Court on 5/23/17 that included all public areas within public hallways in that

courthouse, c) make use of a table that was not actively in use that was located on the first floor

of that courthouse on 5/23/17, d) not have anyone seize property of mine without my consent on

5/23/17 in that courthouse after I completed the security screening process to enter it, and e) not

be stalked by members of the NYPD and court officers in that courthouse on 5/23/17:

       a. “An individual to whom a police officer addresses a question has a constitutional
          right not to respond. He may remain silent or walk or run away. His refusal to answer
          is not a crime. Though the police officer may endeavor to complete the interrogation,
          he may not pursue, absent probable cause to believe that the individual has
          committed, is committing, or is about to commit a crime, seize or search the
          individual or his possessions, even though he ran away.”

       b. “But while the police had the right to make the inquiry, defendant had a constitutional
          right not to respond. This is so both because the Fifth Amendment to the United
          States Constitution and its State counterpart (New York Const, art I, § 6) permitted
          him to remain silent and because the Fourth Amendment and its State counterpart (art
          I, § 12) protect him from detention amounting to seizure unless there is probable
          cause. As Mr. Justice BRANDEIS put it long ago in Olmstead v United States (277
          US 438, 478), defendant had "the right to be let alone."”

           (boldface formatting added for emphasis)

48.    The following are relevant findings from People v. Alba, 81 A.D.2d 345, 440 N.Y.S.2d

230 (App. Div. 1981) and Dotson v. Farrugia, No. Civ. 1126 (PAE) (S.D.N.Y. Mar. 26, 2012)

that address illegal unofficial arrests that occur by a show of authority in violation of the Fourth

Amendment:

       a. People v. Alba:

           “The majority finds that, although defendant was told that he was "under arrest", no
           arrest, in fact, took place. We disagree. "Whenever an individual is physically or
           constructively detained by virtue of a significant interruption of his liberty of



                                           Page 29 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 32 of 117




           movement as a result of police action, that individual has been seized within the
           meaning of the Fourth Amendment". (People v Cantor, 36 NY2d, at p 111; see Terry
           v Ohio, 392 US, at p 16.)”

       b. Dotson v. Farrugia:

           “"A person is seized by the police and thus entitled to challenge the government's
           action under the Fourth Amendment when the officer, by means of physical force or
           show of authority terminates or restrains his freedom of movement through means
           intentionally applied." Brendlin v. California, 551 U.S. 249, 254 (internal quotations
           marks and citations omitted) (emphasis in original); see also Terry, 392 U.S. at 19
           n.16”

49.    The following excerpt from Zhang Jingrong v. Chinese Anti-Cult World Alliance, 287 F.

Supp. 3d 290 (E.D.N.Y. 2018) addresses the legal standard that applies to establishing the

existence of conspiracies to violate legal rights and is applicable to instances that include those in

which one group of law-enforcement personnel illegally don’t attempt to intervene against other

law-enforcement personnel and other government personnel who commit illegal and

unconstitutional acts in their immediate presence inside of courthouses and elsewhere:

           “The Second Circuit has explained that a plaintiff seeking to make out a conspiracy
           claim must have "some factual basis supporting a meeting of the minds." Webb v.
           Goord, 340 F.3d 105, 110-11 (2d Cir. 2003). The factual basis need not be direct
           evidence — a plaintiff may also meet this burden by alleging "facts upon which it
           may be plausibly inferred that the defendants came to an agreement to violate his
           constitutional rights." Green v. McLaughlin, 480 Fed.Appx. 44, 46 (2d Cir.
           2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 680-81, 129 S.Ct. 1937, 173 L.Ed.2d
           868 (2009)). "A plaintiff must also show `with at least some degree of particularity,
           overt acts which the defendants engaged in which were reasonably related to the
           promotion of the claimed conspiracy.'" Simpson v. Uniondale Union Free Sch. Dist.,
           702 F.Supp.2d 122, 133 (E.D.N.Y. 2010) (quoting Thomas v. Roach, 165 F.3d 137,
           147 (2d Cir. 1999)).”

50.    Henry v. Wyeth Pharmaceuticals, Inc., 616 F.3d 134 (2d Cir. 2010) addresses instances

in which people are used as agents and proxies by others as such agents commit illegal acts

and/or omissions on behalf of a supervisor or other principal while not necessarily aware of why

they are committing such illegal acts and/or omissions as that is similar to how marionettes are




                                           Page 30 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 33 of 117




controlled by someone who manipulates their strings:

           “We believe the court erred in this instruction. In Gordon v. New York City Bd. of
           Educ., 232 F.3d 111, 116 (2d Cir. 2000), we stated, "Neither this nor any other circuit
           has ever held that, to satisfy the knowledge requirement, anything more is necessary
           than general corporate knowledge that the plaintiff has engaged in a protected
           activity." We then rejected the argument that in order to satisfy the causation
           requirement, a plaintiff must show that the particular individuals who carried out an
           adverse action knew of the protected activity. Id. at 117. Instead, we indicated that a
           jury may

               find retaliation even if the agent denies direct knowledge of a plaintiff's protected
               activities, for example, so long as the jury finds that the circumstances evidence
               knowledge of the protected activities or the jury concludes that an agent is acting
               explicitly or implicit[ly] upon the orders of a superior who has the requisite
               knowledge.

           Id. See also Gorman-Bakos v. Cornell Coop Extension of Schenectady County, 252
           F.3d 545, 554 (2d Cir.2001) (noting that a plaintiff can establish causation by
           showing protected activity was closely followed in time by adverse employment
           action); Kessler v. Westchester County Dep't of Soc. Servs., 461 F.3d 199, 210 (2d
           Cir.2006).

           Gordon directly addressed the situation in which a corporate agent carries out an
           adverse employment action on the orders, explicit or implicit, of a superior with
           knowledge that the plaintiff has engaged in a protected activity. However, in order to
           show causation in the sense required by McDonnell Douglas — that is, a causal
           connection between the protected activity and the adverse employment action — it is
           not necessary that the supervisor who has knowledge of the plaintiff's protected
           activities have ordered the agent to impose the adverse action. A causal connection is
           sufficiently demonstrated if the agent who decides to impose the adverse action but is
           ignorant of the plaintiff's protected activity acts pursuant to encouragement by a
           superior (who has knowledge) to disfavor the plaintiff.”

51.    Similarly, US v. Basey, 816 F.2d 980 (5th Cir. 1987) contains the following findings that

confirm that individual members of a conspiracy are liable for the illegal acts and omissions that

are committed by other members of that conspiracy:

           “"Well settled is the principle that a party to a continuing conspiracy may be
           responsible for a substantive offense committed by a co-conspirator, even though that
           party does not participate in the substantive offense or have any knowledge of
           it. Pinkerton v. United States, 328 U.S. 640, 647, 66 S.Ct. 1180 [1184] 90 L.Ed. 1489
           (1946). Once the conspiracy and a particular defendant's knowing participation in it
           has been established beyond a reasonable doubt, the defendant is deemed guilty of



                                          Page 31 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 34 of 117




            substantive acts committed in furtherance of the conspiracy by any of his criminal
            partners. United States v. Sullivan,578 F.2d 121, 122-23 (5th Cir.1978).”

52.     In Cohen v. California, 403 U.S. 15, 91 S. Ct. 1780, 29 L. Ed. 2d 284 (1971), the U.S.

Supreme Court confirmed that it “may be that one has a more substantial claim to a recognizable

privacy interest when walking through a courthouse corridor than, for example, strolling through

Central Park”.

53.     Although the decision in Leibovitz v. Barry, No. 15-cv-1722 (KAM) (E.D.N.Y. Sept. 20,

2016) states that “the Second Circuit has held that the interior of a courthouse is not a public

forum for First Amendment purposes”, it properly clarified and materially undercut that remark

within the same sentence by also stating that “the court here distinguishes between the areas of a

courthouse open to the public as opposed to restricted areas”. In short, this means that the

following additional excerpt from Leibovitz v. Barry didn’t mean to suggest that public hallways

in public courthouses and other areas within them that host public resource fair meetings that are

conducted as traditional public forums are not public forums:

        "The function of a courthouse and its courtrooms is principally to facilitate the smooth
        operation of a government's judicial functions," which is "likely to be incompatible with
        expressive activities inside a courthouse." Id. at 91. Consequently, "Supreme Court and
        Second Circuit precedent are clear that a courthouse is a nonpublic forum." Washpon v.
        Parr, 561 F. Supp. 2d 394, 408 (S.D.N.Y. 2008); see also United States v. Grace, 461
        U.S. 171, 178 (1983) (holding that the Supreme Court building and its grounds other than
        public sidewalks are not public forums).”

54.     On 5/17/21, the U.S. Supreme Court issued its decision in Caniglia v. Strom, 593 S. Ct.

(U.S. 2021). The following is a relevant excerpt from it about fundamental Fourth Amendment

rights that confirm that government personnel are prohibited from seizing the property of

members of the public without a warrant in instances when they have no objectively valid legal

justification to do so:

        “The Fourth Amendment protects “[t]he right of the people be secure in their persons,



                                          Page 32 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 35 of 117




       houses, papers, and effects, against unreasonable searches and seizures.” The “‘very
       core’” of this guarantee is “‘the right of a man to retreat into his own home and there be
       free from unreasonable governmental intrusion.’” Florida v. Jardines, 569 U. S. 1, 6
       (2013).

       To be sure, the Fourth Amendment does not prohibit all unwelcome intrusions “on
       private property,” ibid.—only “unreasonable” ones.”

55.    The decision that was issued in Enoch v. Hamilton County Sheriff's Office, No. 19-3428

(6th Cir. June 11, 2020) confirms that hallways in courthouses are limited public forums and

concerned acts that were committed by law-enforcement personnel against the plaintiffs in the

hallways of a courthouse that involved warrantless arrests as well as searches and seizures of

their personal property.

56.    U.S. Supreme Court Judge Neil Gorsuch issued the decision in US v. Hill, 805 F.3d 935

(10th Cir. 2015) while he was assigned to the U.S. Court of Appeals for the Tenth Circuit. That

decision includes the following findings about illegal seizure of personal property by government

personnel that include citations to U.S. Supreme Court decisions:

       a. "Courts have routinely held that taking luggage from the direct possession of a
          traveler amounts to a seizure. See, e.g., Place, 462 U.S. at 708, 103 S.Ct. 2637;
          United States v. Scales, 903 F.2d 765, 766, 769 (10th Cir.1990)"

       b. "the case law is clear that a traveler's possessory interest in his luggage is at its zenith
          when the luggage is in his direct possession and is at its nadir when the luggage has
          been checked with a common carrier"

57.    The decision that was issued in Robinson v. Ash, No. 1: 16-CV-879-WKW [WO] (M.D.

Ala. Oct. 18, 2017) concerned an instance in which law-enforcement personnel appear to have

abused their authority by seizing an attorney’s cell phone in a courthouse before thereafter

searching the information stored on it in violation of the attorney’s Fourth Amendment rights.

The following excerpt from that decision is relevant in this motion largely because the NY AG

defended the illegal seizure without a warrant by New York State court officer Captain Anthony




                                          Page 33 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 36 of 117




Manzi on 5/23/17 inside of the Bronx Supreme Court of a bag that belonged to me after I

completed the security screening process to enter that courthouse and while I conducted myself

in a lawful manner while that bag contained a legal filing of mine that I filed on 5/19/17 in my

HRA lawsuit that was then sealed at my request as that meant that Mr. Manzi was among people

who were prohibited from having access to the legal filings in that case:

       “the seemingly unrestricted search authorized by the warrant Defendant obtained (Doc. #
       1-2) gives great cause for concern. And that does not even account for the fact that
       Plaintiff is an attorney whose cell phone may very well contain privileged attorney-client
       communications between her and Mr. Bailey. Nor does it account for the fact that
       Plaintiff's cell phone was allegedly seized in a courthouse”

58.    As the ongoing Covid-19 pandemic has established by confirming that the Coronavirus

may be transmitted to others who come in contact with physical surfaces that are contaminated

by it, the fact that Mr. Manzi illegally seized a bag of mine on 5/23/17 inside of the Bronx

Supreme Court established that he certainly violated a major possessory interest that I then had

in that property of mine that pertained to limiting its exposure to trashy Nazis like him and

contagious illnesses that he could spread to me by indirect physical contact.

59.    Milfort v. Prevete, 3 F. Supp. 3d 14 (E.D.N.Y. 2014) confirms that obstructing

“pedestrian traffic is "something more than [a] temporary inconvenience" caused by the blocking

of foot traffic””, such as when court officers, members of the NYPD, and members of the New

York City Mayor’s Office illegally conspire and act in concert to block someone’s ability and

constitutional right to access public forums that are conducted inside of public courthouses and

other public areas inside of such courthouses.

60.    The next screenshot is from information that appears on page 92 in the 94-page PDF file

that results from downloading document number 6 that was filed on 4/19/21 in New York State

Office of Court Administration v. Dennis Quirk by using the New York State Court System’s




                                          Page 34 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 37 of 117




electronic filing system. That information is relevant because it addresses how New York State

court officers are required to conduct themselves and confirms that Monica Hanna of the NY AG

lied in remarks that she made that appear on page 2 in the memorandum of law that she

submitted on 1/11/19 in K1.




61.    Moreover, Casey v. State, 148 A.D.3d 1370, 51 N.Y.S.3d 203 (App. Div. 2017) contains

the following relevant findings that confirm that New York State court officers are not required

to comply with orders that they receive from other court officers in situations when they have

reason to believe that those orders are illegal and violate constitutional rights:

       “Moreover, the rules that require an officer to comply promptly with lawful orders do not



                                           Page 35 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 38 of 117




       unequivocally forbid all resistance to every order; they further provide that the officer
       "shall not obey any order which is inconsistent with the law," must request clarification
       or confer with a supervisor when in doubt as to whether an order is lawful, and must obey
       an order that he or she believes to be unlawful only if the supervisor fails to modify the
       order after being respectfully informed of the subordinate's belief that it is unlawful
       (Court Officers Rules and Procedures Manual § 1.30 [B], [C]).”

62.    Allah v. Annucci, No. 16-cv-1841 (KMK) (S.D.N.Y. June 10, 2020) addresses mendacity

and is relevant about the discussion that follows that concerns what appears in a video recording:

            “"[w]hen opposing parties tell two different stories, one of which is blatantly
            contradicted by the record, so that no reasonable jury could believe it, a court should
            not adopt that version of the facts for purposes of ruling on a motion for summary
            judgment." Scott v. Harris, 550 U.S. 372, 380 (2007).”


                                   STATEMENT OF FACTS

Audio recordings that I received on 3/19/21 from the New York City Civilian Complaint
Review Board (“CCRB”) confirm that members of the NYPD and New York City Mayor’s
Office are among those who rigged and stole the results of the 2017 New York City
government elections for Bill de Blasio, other political incumbents, themselves, and their
criminal accomplices by engaging in voter suppression and fraud leading up to those
elections

1.     On 8/18/17 and 11/6/17, a woman named Judith Le worked for the CCRB as an

investigator as she interviewed NYPD Inspector Howard Redmond in response to entirely valid

complaints that I reported against him and other members of the NYPD about illegal acts and

omissions that they committed against me on 7/25/17 and 8/30/17 in public areas that were

public forums as they were used by the Mayor and others as badly disguised campaign events

and publicity stunts that were attended by members of the public and trashy censors in

journalism. Through their censorship, such censors aided and abetted the actions that were taken

by members of the NYPD and Mayor’s Office to rig and steal the 2017 New York City

government elections for political incumbents. That was largely achieved by acts of voter



                                          Page 36 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 39 of 117




suppression, voter fraud, and First Amendment retaliation that partly consisted of whistleblower

retaliation and retaliation for litigation activity, and viewpoint discrimination largely at public

forums that included public town hall meetings, public resource fair meetings, and public

hearings that were conducted by members of public in a collaborative manner with the Mayor

and other government personnel.

2.     On 3/19/21, the CCRB provided me the audio recordings that it recorded of the

interviews that Ms. Le conducted of Mr. Redmond on 8/18/17 and 11/6/17 in response to my

complaints against him as well as additional audio recordings of additional interviews that it

conducted of additional members of the NYPD in response to complaints that I reported to the

CCRB against them and others. Those additional audio recordings were of interviews that the

CCRB conducted of members of the NYPD that partly included NYPD Detective Raymond

Gerola, former NYPD Lieutenant Ralph Nieves, NYPD Officer Rafael Beato, NYPD Officer

Yue Li, NYPD Sergeant Jemaal Gungor, and NYPD Captain Richard Taylor.

3.     After receiving those recordings, I played them and carefully listened to most of them as I

recorded notes about the remarks in those recordings that I heard. Such remarks included

numerous lies about me that were expressed to illegally cover-up illegal acts and omissions that

members of the NYPD, Mayor’s Office, and HRA committed against me. Those recordings also

include remarks in which Mr. Redmond clearly incriminated himself, other members of the

NYPD, and members of the Mayor’s Office as he confirmed both explicitly and implicitly that

he, other members of the NYPD, and members of the Mayor’s Office committed acts in 2017

leading up to the 2017 New York City government elections of voter suppression, voter fraud,

First Amendment retaliation that partly consisted of whistleblower retaliation and litigation

activity, viewpoint discrimination, and standardless discretion, illegal segregation and




                                           Page 37 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 40 of 117




discrimination, abuse of process, selective-enforcement, and illegal seizures of me at public

forums that were conducted by members of the public in a collaborative manner with the Mayor,

censors in journalism, and other government personnel.

4.     On 3/26/21, I submitted a legal filing (Dkt. 529) in K1 in which I provided a thorough

analysis of relevant remarks that I heard in the audio recordings of the CCRB’s interviews of Mr.

Redmond on 8/18/17 and 11/6/17 as well as audio recordings that the CCRB recorded of other

members of the NYPD. That legal filing included links to those audio recordings on the Internet.

The relatively short discussion that follows summarizes some of the critically significant remarks

that are heard in the CCRB’s audio recordings of its interviews of Mr. Redmond on 8/18/17 and

11/6/17.

5.     The audio recording that the CCRB provided to me of the interview that Ms. Le

conducted of Mr. Redmond on 8/18/17 has the filename of

“201706052_Interview_201706052_20170818_1403.mp3” and is available on the Internet at

https://drive.google.com/file/d/1bdvEZSznI-m4zg0hzkXMTCGDiQ2Qx37g/view?usp=sharing.

That interview was conducted in response to a complaint that I reported to the CCRB about

illegal acts and omissions that the Mr. Redmond and other members of the NYPD committed

against me on 7/25/17 in a subway station located below Broadway near Warren Street in

Manhattan as the Mayor conducted a publicity stunt inside of that subway station in an area and

manner that violated the MTA’s Rules in stark contrast to how I conducted myself in that

subway station that was authorized by the MTA’s Rules as well as my First Amendment and

Fourteenth Amendment rights. The CCRB assigned my complaint about 7/25/17 a complaint

number of 201706052.

6.     The audio recording that the CCRB provided to me of the interview that Ms. Le




                                         Page 38 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 41 of 117




conducted of Mr. Redmond on 11/6/17 has the filename of

“201707345_Interview_201707345_20171106_1035.mp3” and is available on the Internet at

https://drive.google.com/file/d/1oIrXB6qQp4fuotLoCG6xybTi_6b_pXFF/view?usp=sharing.

That interview was conducted in response to a complaint that I reported to the CCRB about

illegal acts and omissions that the Mr. Redmond and other members of the NYPD committed

against me on 8/30/17 in Brooklyn in relation to the fact that Mr. Redmond illegally both ordered

members of the NYPD to cause me to be illegally ejected from the building that hosted the

public town hall meeting that members of the public conducted partly with the Mayor, trashy

censor in journalism, and other government personnel shortly before that town hall meeting

began after I registered in advance to attend that town hall meeting and conducted myself in a

lawful manner on 8/30/17 throughout the entire time that was inside of the building that hosted

that town hall meeting. The CCRB assigned my complaint about 8/30/17 a complaint number of

201707345.

7.     On 8/18/17, Mr. Redmond blatantly lied as he clearly told Ms. Le during the interview

that she conducted of him for the CCRB that I could attend any event. He was then referring to

public meetings that were conducted by the Mayor and/or other government officials that

included public town hall meetings, public resource fair meetings, and public hearings. He is

heard stating that in the audio recording of that interview at the elapsed time of 30:15.164 in that

recording as that time format corresponds to minutes that are separated by sections with the

colon (“:”) symbol that is followed by a decimal point and fraction of a second. As a result, the

elapsed time of 30:15.164 corresponds to 30 minutes and 15.164 seconds. Prior to 8/18/17, he

was personally involved with others in illegally causing me to be prevented from attending

public town hall meetings and public resource fair meetings that were conducted partly by the




                                          Page 39 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 42 of 117




Mayor on 4/13/17, 4/27/17, and 5/23/17. On 7/25/17, Mr. Redmond was recorded on video and

observed by many censors in journalism and members of the public as he illegally seized one of

my arms and dragged me away from where I then lawfully stood while lawfully engaging in First

Amendment expression against the Mayor and his administration while I stood on the uptown

subway platform for the “R” subway train inside of the subway station that is located below

Broadway and near Warren Street in Manhattan. When he illegally seized me then, I was

certainly was no obstructing anyone’s ability to freely move about in that subway station. I

instead lawfully then stood in close proximity to a vertical metal partition that extended from the

ground to the ceiling that separated where I stood from where the Mayor and trashy censors in

journalism then were illegally assembled near a staircase in violation of the MTA’s Rules as they

illegally obstructed the movements of people in that subway station at the same time that the

Mayor also illegally then used a microphone during that publicity stunt in further violation of the

MTA’s Rules. The Mayor’s decision to conduct that publicity stunt in that subway station was

inherently stupid primarily because subway stations are naturally very noisy and he did so

between 5:30 pm and 6:30 pm that meant that he was also dealing with rush-hour traffic that

meant that conditions in that subway station would likely be even noisier on account of the

higher volume of people in it during that period.

8.     On 11/6/17, Ms. Le asked Mr. Redmond during the interview that she conducted of him

for the CCRB why I wasn’t allowed to attend the public town hall meeting that was conducted

partly by the Mayor on 8/30/17 in Brooklyn. He responded to that at the elapsed time of

11:27.524 by telling her that I wasn’t allowed to attend town hall meetings that the Mayor

conducted to begin with and that I was “banned” from attending them “as per City Hall”. His

remarks about that is clear smoking gun evidence that confirms that he, other members of the




                                          Page 40 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 43 of 117




NYPD, and members of the Mayor’s Office that he didn’t identify committed acts and omissions

that were both illegal and pretextual directly against me in 2017 leading up to the New York City

government elections that constituted voter suppression, voter fraud, First Amendment retaliation

that partly consisted of whistleblower retaliation and retaliation for litigation activity, illegal

prior restraints on First Amendment and Fourteenth Amendment rights, standardless discretion,

abuse of process, selective-enforcement, illegal segregation and discrimination, and viewpoint

discrimination in relation to public town hall meetings, public resource fair meetings, and public

hearings that were conducted partly by the Mayor. Such acts and omissions constituted voter

suppression and voter fraud largely because I sought to lawfully attend those public forums to

lawfully provide views and information to members of the public and journalists while attending

them and through broadcasts of video recordings that were recorded of those meetings to help

them make informed and independent decisions about voting by providing them information that

would hopefully persuade a sufficient number of them to vote against the Mayor and other

political incumbents in the 2017 New York City government elections and to otherwise engage

in widespread word-of-mouth advertising for that purpose.

9.      At the elapsed time of 12:08.088 in the audio recording of the CCRB’s 11/6/17 interview

of Mr. Redmond, he told Ms. Le that the reason why I was barred from attending public

meetings that were conducted partly by the Mayor after Mr. Redmond previously talked with her

about me in August of 2017 was strictly because of the nature of my speech as he told her on

11/6/17 that my speech had worsened since August of 2017. However, he fraudulently omitted

the material fact that my speech had remained lawful, protected, and entirely valid speech and

criticism since August of 2017 against him and other City of New York personnel that was

primarily response to illegal acts and omissions that they committed against me partly by




                                            Page 41 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 44 of 117




illegally violating my constitutional rights in relation to my efforts to lawfully attend public

forums that were partly conducted by the Mayor as he and others then ran for re-elections and

those who supported him were illegally rigging that election by engaging in illegal acts that

constituted voter suppression and voter fraud among other things.


E-mail messages that were sent by New York State Senator Jessica Ramos on 6/28/17 to a
whistleblower news censor in journalism named Erin Durkin that confirm that Ms. Ramos
was then part of a criminal conspiracy to commit, coordinate, and cover-up illegal acts of
voter suppression, voter fraud, and First Amendment retaliation, and viewpoint
discrimination to rig and steal the 2017 New York City government elections for Bill de
Blasio and other political incumbents in New York City and their supporters

10.    On 2/15/19, I received a 374-page PDF file from the Mayor’s Office in response to a

FOIL demand that I submitted to it on 7/1/17 to receive records of all communications that the

New York City Mayor’s administration has engaged in about me. Much of the information in

that PDF file was presented to me with redaction applied to it and other information in it isn’t

related to illegal acts of voter suppression, voter fraud, First Amendment retaliation, viewpoint

discrimination. However, information nonetheless exists in it that confirms that members of the

NYPD and members of the Mayor’s Office acted in concert in 2017 to commit illegal acts of

voter suppression, voter fraud, First Amendment retaliation, and viewpoint discrimination

against me and the general public leading up to the 2017 New York City government elections.

Although I repeatedly and clearly shared material information with U.S. District Judge Lorna

Schofield from that 374-page PDF file in K1 to substantiate my claims in that case in relation to

the fact that the 2017 New York City government elections were rigged and stolen by members

of the NYPD and members of the Mayor’s staff, Judge Schofield opted to illegally engage in

criminal obstruction of justice and witness tampering in K1 by ignoring that information



                                           Page 42 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 45 of 117




completely as she issued her 9/30/19 order and thereafter in her capacity as a dutiful, obsequious,

and heinous cat’s paw of the Mayor’s administration and NYPD.

11.    What follows shows the text of the e-mail message that appears on pages 369 and 370 in

the 374-page page PDF file that I just discussed. That e-mail message is about me and was sent

by New York State Senator Jessica Ramos on 6/28/17 at 3:27 pm to a trashy whistleblower news

censor in journalism named Erin Durkin while a) Ms. Durkin then worked for the New York

Daily News and Ms. Ramos worked for the Mayor’s Office. Ms. Ramos lied about me in that e-

mail message and referred to Mr. Redmond as the member of the Mayor’s NYPD security detail

who touched my arm while talking with me as Mr. Redmond illegally did so then while having

absolutely no objectively valid legal justification to have done so.

       From: Ramos, Jessica
       Sent: Wednesday, June 28, 2017 3:27 PM
       To: Erin Durkin
       Cc: Phillips, Eric
       Subject: RE: town halls

       Hi Erin,

       Mr. Komatsu has never RSVP’d to a town hall. He is allowed to enter the overflow room.

       Security detail first learned he’s threatened Commissioner Steve Banks at the LIC town
       hall. When approached, Mr. Komatsu made a physical threat against a member of the
       security detail after one of them lightly touched his arm while speaking. This threat was
       officially investigated by the NYPD. He has also made several threats against other
       members of the security detail.

       Jessica

12.    In that e-mail message, Ms. Ramos was referring to the public town hall meeting that the

was conducted partly by the Mayor on 4/27/17 in Long Island City in Queens with respect to her

remark about “the LIC town hall”. She lied in that e-mail message by claiming that I never

RSVP’d to a town hall, I threatened Mr. Banks, I made a physical threat against a member of the




                                          Page 43 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 46 of 117




Mayor’s NYPD security detail, and that I made threats against other members of the Mayor’s

NYPD security detail. Contrary to her lies, I registered in advance with the Mayor’s Office to

attend every single town hall meeting and resource fair meeting that was conducted partly by

personnel of the City of New York and I have never unlawfully threatened Mr. Banks nor

members of the NYPD that doesn’t mean that I haven’t apprised them of my intent to commence

litigation against them and otherwise file entirely valid complaints against them that is not

unlawful behavior.

13.    Page 369 of that 374-page PDF file also show an e-mail message that Ms. Ramos sent to

Ms. Durkin on 6/28/17 at 4:55 pm that she also sent to Eric Phillips while he then worked for the

Mayor as his mouthpiece. The following shows the text of that e-mail message in which Ms.

Ramos further lied about me:

       On Wed, Jun 28, 2017 at 4:54 PM, Ramos, Jessica <JRamos@cityhall.nyc.gov> wrote:

       In response to your follow-ups…

       Mr. Komatsu was not allowed to enter the first town hall because of his alarming
       behavior. Upon speaking with security detail, he stated that if they continued to prevent
       his entry, he would use physical force to enter. He stated that he is a U.S. Navy veteran
       and is trained in hand to hand combat.

       Working on the Commissioner Banks bit...

14.    Ms. Ramos lied about me in that e-mail message by fraudulently a) claiming that I wasn’t

allowed to enter because of alarming behavior that I exhibited, b) insinuating that I stated that I

would use physical force against someone to attend the public town hall meeting that was

conducted partly by the Mayor on 4/27/17, and c) claiming that I stated that I was trained in

hand-to-hand combat while fraudulently suggesting that I received training about that that was

different than what many kids receive from being picked on by bullies when they’re kids that

forces them to have to learn how to try to defend themselves from bullies. Contrary to her lies, I



                                          Page 44 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 47 of 117




didn’t exhibit any alarming behavior on 4/27/17 while I sought to attend that town hall meeting.

The fact that the DOE illegally didn’t provide mea video recording that was recorded on 4/27/17

between 5:30 pm and 6:30 pm while it was recorded by a video security camera that was then

installed near the entrance to the school that hosted that 4/27/17 town hall meeting is likely

because that video recording would clearly establish that I conducted myself in a lawful manner

at the site of that town hall meeting then and was issued an admission ticket by a Black female

member of the Mayor’s staff to enter that school to observe how that town hall meeting would be

conducted in a different room while my attendance in that school was illegally restricted to an

overflow room for that town hall that meant that an invidious discriminatory intent existed to

preemptively prevent me from being able to attend that town hall meeting within the room in

which it was conducted. Also, I never stated nor suggested that I would use physical force

against anyone to try to attend that 4/27/17 town hall meeting. Instead, obstructions that were put

in front of me and otherwise existed to impede my ability to attend that town hall meeting

included a metal barrier that the NYPD used and the doors to that school by its entrance. This

means that I would need to use physical force to move that barrier out of my way and additional

physical force to pull the handle on a door to that school to open it to attend that town hall

meeting. Although Mr. Redmond told the CCRB during an interview that I made a remark about

possibly overtaking him on 4/27/17, that remark was analogous to how people who participate in

a track meet race against each other to determine who wins while not having physical contact

with each other. Physical force on 4/27/17 also simply meant treating Mr. Redmond like a traffic

jam and walking around him into that school. If he and/or others decided to initiate physical

contact with me while I lawfully then attempted to do so, that circumstance would have certainly

provided me with sufficient legal grounds to engage in legal self-defense against them. Also, I




                                           Page 45 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 48 of 117




never received any formal or special training in hand-to-hand combat and I have never claimed

that I have received such training.

15.    Pages 368 and 369 in that 374-page PDF file also show an e-mail message about me that

Ms. Ramos sent to Ms. Durkin on 6/28/17 at 5:42 pm. The following shows the text of that e-

mail message in which Ms. Ramos further lied about me:

       On Wed, Jun 28, 2017 at 5:42 PM, Ramos, Jessica <JRamos@cityhall.nyc.gov> wrote:

       Mr. Komatsu wanted a storage allowance, for which he was ineligible because he had an
       apartment. We also referred him to multiple legal services providers about this
       specifically and all of them denied him.

       Mr. Komatsu has been served an Order to Show Cause due to his appearance at HRA in
       June, when he showed disruptive behavior. That OSC and another pending matter were
       submitted to the court for a decision on June 7. HRA is still waiting for the written
       decision.

       Sent from my BlackBerry 10 smartphone.

16.    The following facts confirm that Ms. Ramos lied about me to Ms. Durkin and otherwise

fraudulently misled her about me in that e-mail message:

       a. Although HRA fraudulently claimed that I was ineligible to have it issue a storage

           benefit on my behalf while I resided where I reside, it nonetheless issued me that

           benefit continuously between April of 2017 and July of 2017 as well as thereafter

           while I resided where I reside. That fact and circumstance confirmed that HRA lied

           by claiming that I was ineligible to have it issue me that benefit while I resided where

           I reside and that Ms. Ramos lied about that by regurgitating and spewing out HRA’s

           lies about that.

       b. Hindsight confirms that the fact that legal services providers chose not to provide me

           legal assistance for my claims against HRA that concerned storage benefit matters

           simply means that those providers were wrong about that, lazy, stupid, and chose not



                                         Page 46 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 49 of 117




           to bite the hand that feeds them as they had a clear conflict of interest because they

           are funded by HRA. Also, not all of the legal services providers to which I was

           referred that Ms. Ramos referred to in her e-mail message were referrals that I was

           issued for storage benefit matters. Some of those referrals were instead about other

           legal matters while those providers also decided not to assist me about storage benefit

           matters because that matter wasn’t among their areas of practice.

       c. Ms. Ramos proved that she is a total idiot as she blatantly also lied in her e-mail

           message by claiming that I was served an order to show cause application. Contrary

           to her deceit, the order to show cause application to which she referred in that e-mail

           message was an order to show cause application that I prepared, submitted in my

           HRA lawsuit, and lawfully served upon HRA in its offices that are located at 150

           Greenwich Street in Manhattan.

17.    Page 368 in that 374-page PDF file also shows the following e-mail message about me

that Ms. Durkin sent to Ms. Ramos and Mr. Phillips on 6/28/17 at 5:51 pm in which Ms. Durkin

a) politely confirmed that she was aware that Ms. Ramos had lied to her about me by having

claimed that I hadn’t registered in advance with the Mayor’s Office to attend town hall meetings

and b) requested clarification about the threat that Mr. Ramos lied to her about by having

fraudulently claimed that I had threatened Mr. Banks:

       From: Erin Durkin
       Sent: Wednesday, June 28, 2017 17:51
       To: Ramos, Jessica
       Cc: Phillips, Eric
       Subject: Re: town halls

       Thanks. What was the threat against Banks?

       Also, on the RSVP issue - he has now provided emails he sent RSVP'ing for the LIC and
       Rego Park town hall. He also sent an RSVP confirmation from the Bronx Resource Fair



                                          Page 47 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 50 of 117




       (believe I said Bronx town hall before but it was actually the resource fair he was barred
       from). Want to double check on this?

18.    Page 368 in that 374-page PDF file further shows the following e-mail message about me

that Ms. Ramos sent on 6/28/17 at 6:01 pm to Ms. Durkin in which she retracted her lie about my

having threatened Mr. Banks as Ms. Ramos nonetheless lied about me again by fraudulently

claiming that I engaged in disruptive behavior:

       On Jun 28, 2017, at 6:01 PM, Ramos, Jessica <JRamos@cityhall.nyc.gov> wrote:

       On the former, there was only disruptive behavior.

       Working on latter.

       Sent from my BlackBerry 10 smartphone.

19.    Page 368 in that 374-page PDF file also shows the following additional e-mail messages

about me that Ms. Durkin and Ms. Ramos sent to each other on 6/28/17 as Ms. Durkin caught

Ms. Ramos again making no sense in her remarks about me as Ms. Ramos continued to lie about

me by claiming that I was disruptive while visiting HRA’s offices that are located at 4 World

Trade Center in Manhattan that is also known as (“4WTC”) and 150 Greenwich Street:

       From: Durkin, Erin
       To: Ramos, Jessica
       Subject: Re: town halls
       Date: Wednesday, June 28, 2017 6:18:56 PM

       But isn't that after the first town hall where he was stopped because the detail learned he
       had threatened Banks? Is that a separate incident?

       Sent from my iPhone

       On Jun 28, 2017, at 6:13 PM, Ramos, Jessica <JRamos@cityhall.nyc.gov> wrote:

       He showed up to HRA (4 WTC) in early June and was disruptive.

       Sent from my BlackBerry 10 smartphone.

       From: Durkin, Erin



                                         Page 48 of 109
         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 51 of 117




         Sent: Wednesday, June 28, 2017 18:10
         To: Ramos, Jessica
         Subject: Re: town halls

         Not totally following the Banks thing. What was the appearance where he behaved
         disruptively and what did he do, how was Banks involved?

         Sent from my iPhone

20.      Page 365 in that 374-page PDF file shows the following e-mail message about me that

Jaclyn Rothenberg sent on 6/28/17 at 5:18 pm to Mr. Redmond, Mr. Phillips, and other senior

members of the Mayor’s administration that partly included Emma Wolfe (she is the Mayor’s

Chief of Staff) and Marco Carrion (he was then the Commissioner of the CAU) as Ms.

Rothenberg included information in that e-mail message that confirms that Ms. Ramos stupidly

lied Ms. Durkin about an order to show cause application that I prepared and served upon HRA

in my HRA lawsuit:

      From: Rothenberg, Jaclyn
      Sent: Wednesday, June 28, 2017 17:18
      To: Ramos, Jessica
      Cc: Phillips, Eric; Redmond, Howard DI.; Hagelgans, Andrea; Casca, Michael; Arslanian,
      Kayla; Carrion, Marco A.; Wolfe, Emma
      Subject: RE: town halls

      Confirmed that he appeared at 4WTC on June 6 and served an Order to Show Cause. That
      OSC and another pending matter were submitted to the court for a decision on June 7. HRA
      is still waiting for the written decision.

Additional e-mail messages that were sent by City of New York personnel between 4/11/17
and 10/25/17 that confirm additional senior City of New York personnel participated in a
criminal conspiracy to commit, coordinate, and cover-up illegal acts of voter suppression,
voter fraud, and First Amendment retaliation, and viewpoint discrimination to rig and
steal the 2017 New York City government elections for Bill de Blasio and other political
incumbents in New York City and their supporters

21.      The information that I have discussed above about the fact that both Ms. Rothenberg and




                                         Page 49 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 52 of 117




Ms. Ramos made remarks about an order to show cause application that I prepared in my HRA

lawsuit and served upon HRA is also significant because that information sufficiently establishes

that personnel of HRA illegally violated the sealing order that New York State Supreme Court

Judge Barry Ostrager granted me on 1/17/17 in my HRA lawsuit that prohibited Ms. Rothenberg,

Ms. Ramos, and those to whom they sent e-mail messages about my HRA lawsuit to have

information about the legal filings in that case. By violating that sealing order, all of the

personnel of the City of New York who did so by providing information about my HRA lawsuit

to other City of New York personnel while they didn’t then work for HRA and otherwise didn’t

have legal grounds to have access to that information reciprocally caused every restriction and

prohibition that would thereafter be imposed upon me that would hinder my ability to freely

share information that I received about them to be void and unenforceable by virtue of a) my

Fourteenth Amendment equal protection rights in relation to compliance with sealing orders,

protective orders, and confidentiality orders, b) the vagueness doctrine, and c) selective-

enforcement. In other words, those who violated my privacy rights in this way permanently shot

themselves in their feet by causing the concept of offsetting penalties that exists in football to

apply in litigation between me on one hand and the City of New York and its personnel on the

other. I have made this point perfectly clear to U.S. Magistrate Judge Gabriel Gorenstein who is

assigned to K1 long after he previously worked for HRA as a General Counsel. Judge Gorenstein

issued a void and unenforceable protective order and confidentiality order on 1/15/21 in K1 that

prohibits me from freely sharing information about discovery material that I have received since

then from the attorneys for the defendants in that case. Since those orders are void and

unenforceable for the reasons that I have stated above, I will next share some of the pertinent and

critically significant information that exists in the 185-page PDF file that I received on 2/1/21




                                           Page 50 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 53 of 117




from the attorneys for the defendants in K1 that further confirms that members of the Mayor’s

administration engaged in voter suppression, voter fraud, First Amendment retaliation, and

viewpoint discrimination in 2017 leading up to the 2017 New York City government elections.

The following e-mail messages appear on page 142 in that PDF file and further confirm that I

never threatened Mr. Banks and that I was illegally retaliated against simply for lawfully

expressing dissatisfaction to Mr. Banks on 4/11/17 in Staten Island in response to him having

again lied to my face while I talked with him as we stood on a public sidewalk that is a

traditional public forum:

       From: Rothenberg, Jaclyn
       Sent: Wednesday, June 28, 2017 17:55
       To: Hagelgans, Andrea; Phillips, Eric
       Cc: Ramos, Jessica; Redmond, Howard DI.; Casca, Michael; Arslanian, Kayla; Carrion,
       Marco A.; Wolfe, Emma
       Subject: RE: town halls

       He has never threatened Steve. He sued HRA.
       Only shown disruptive behavior. Believe per below he threatened security.

       From: Hagelgans, Andrea
       Sent: Wednesday, June 28, 2017 5:42 PM
       To: Phillips, Eric; Rothenberg, Jaclyn
       Cc: Ramos, Jessica; Redmond, Howard DI.; Casca, Michael; Arslanian, Kayla; Carrion,
       Marco A.; Wolfe, Emma
       Subject: RE: town halls

       Why did we use the term "threat" if he didn't?

       From: Phillips, Eric
       Sent: Wednesday, June 28, 2017 5:41 PM
       To: Rothenberg, Jaclyn
       Cc: Ramos, Jessica; Redmond, Howard DI.; Hagelgans, Andrea; Casca, Michael;
       Arslanian, Kayla; Carrion, Marco A.; Wolfe, Emma
       Subject: Re: town halls

       He didn't threaten Steve?

       On Jun 28, 2017, at 5:38 PM, Rothenberg, Jaclyn <JRothenberg@cityhall.nyc.gov>
       wrote:



                                         Page 51 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 54 of 117




       The threat was that he was dissatisfied with the outcome of our help. There was no
       physical violence suit. Though he has shown disruptive behavior.

       From: Ramos, Jessica
       Sent: Wednesday, June 28, 2017 5:37 PM
       To: Rothenberg, Jaclyn; Phillips, Eric
       Cc: Redmond, Howard DI.; Hagelgans, Andrea; Casca, Michael; Arslanian, Kayla;
       Carrion, Marco A.; Wolfe, Emma
       Subject: Re: town halls

       Thanks. I'll let her know. Stil need to know what the threat against Banks was. Physical
       violence?

       Sent from my BlackBerry 10 smartphone.

22.    The following e-mail messages appear on page 140 and 141 in that PDF file and confirm

that Jessica Ramos knew that she had been lied to by me by other City of New York personnel

before she then regurgitated those lies and spewed them out at Ms. Durkin in her e-mail

messages to her while committing defamation against me:

       From: Ramos, Jessica
       Sent: Wednesday, June 28, 2017 8:32 PM
       To: Carrion, Marco A.; Da Costa, Ricky
       Cc: Rothenberg, Jaclyn; Hagelgans, Andrea; Phillips, Eric; Redmond, Howard DI.;
       Casca, Michael; Arslanian, Kayla; Wolfe, Emma; Lynch, Jeff; Stribula, Shauna
       Subject: Re: town halls

       Pis confirm if your piece on my timeline are correct— CAU and HRA. And if so, what
       are the reasons we did not let this man in? What am I missing? I need to tell this reporter
       a coherent story. Thanks.

       Sent from my BlackBerry 10 smartphone.

       From: Ramos, Jessica
       Sent: Wednesday, June 28, 2017 20:21
       To: Carrion, Marco A.; Da Costa, Ricky
       Cc: Rothenberg, Jaclyn; Hagelgans, Andrea; Phillips, Eric; Redmond, Howard DI.;
       Casca, Michael; Arslanian, Kayla; Wolfe, Emma; Lynch, Jeff; Stribula, Shauna
       Subject: Re: town halls

       This is the time line as I understand it. Big question here is why didn't we allow TK
       access if he wasn't "disruptive" until early June at HRA as we're alleging.



                                         Page 52 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 55 of 117




       Also unclear to me is when incident w security detail took place.

       April 27" Lie town hall- TK not allowed to enter

       May 23" BX Resource Fair- TK allowed to enter but not line to meet mayor? Unclear.

       June 6“ TK shows up at HRA and is disruptive

       June 8 - Rego Park town hall- TK goes to overflow room

       Sent from my BlackBerry 10 smartphone.

23.    The following e-mail message about me that Mr. Redmond sent on 6/28/17 at 2:18 pm

appears on page 137 in that 185-page PDF file and confirms that he lied about me in that e-mail

message to cover-up the illegal acts and omissions that he and others committed against me on

4/27/17 in relation to preventing me from attending the public town hall meeting that was

conducted partly by the Mayor on that date in Queens:

       From: Redmond, Howard DI.
       Sent: Wednesday, June 28, 2017 2:18 PM
       To: Phillips, Eric; Ramos, Jessica; Hagelgans, Andrea; Casca, Michael; Arslanian, Kayla;
       Carrion, Marco A.; Wolfe, Emma
       Subject: Re: town halls

       Hello all,
       Mr. Komatsu, originally had not RSVP'd when he appeared at the Queens town hall. This
       was the first time I met him and it was brought to my attention that he had been
       threatening Commissioner Banks. Upon being interviewed he appeared very agitated and
       accused me of assault when I simply touched him on his arm while talking, he was not
       permitted to enter. Since then he had made a physical threat against me which was
       officially investigated by the NYPD. He also has made several CCRB's against myself
       and other members of the detail. He has since been permitted to enter other Town Halls
       in the overflow rooms as he has not been on the RSVP

       Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.

24.    Contrary to Mr. Redmond’s lies in the preceding e-mail message, I registered in advance

on 4/24/17 during a telephone call that I had with Nick Gulotta of the CAU to attend the 4/27/17

town hall meeting in Queens and I recorded a video recording on 4/27/17 as I stood in front of



                                         Page 53 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 56 of 117




Harold Miller of the CAU near the entrance to the school that hosted that town hall meeting as I

held the red admission ticket that I was issued by a Black female member of the Mayor’s staff to

enter that school and enter the overflow room for that town hall meeting. She issued me that

ticket instead of a ticket to attend that town hall meeting from within the room in which it was

conducted in spite of the fact that I was among the first 30 people who waited in line in a lawful

manner next to that school on 4/27/17 shortly before that town hall meeting began to be issued

admission tickets for that town hall meeting and to be granted access to that school in the order

in which we waited in line for that purpose that is comparable to how people line to receive

services in the order in which they line up, such as receiving testing and vaccination shots for

Covid-19 as well as buying concert tickets. The following shows the e-mail message that Mr.

Gulotta sent to me on 4/24/17 after I talked with him on that date and registered in advance

during that call to attend the 4/27/17 town hall meeting.

       From: "Gulotta, Nick" <NGulotta@cityhall.nyc.gov>
       Subject: My email
       Date: April 24, 2017 at 12:54:33 PM EDT
       To: "'towaki_komatsu@yahoo.com'" <towaki_komatsu@yahoo.com>



       Nick Gulotta
       Queens Borough Director
       Community Affairs Unit
       Office of Mayor Bill de Blasio
       (212) 788-4282

25.    The e-mail messages shown next are about me and were sent on 4/13/17 by Jeff Lynch

while he worked for the CAU, Rachel Lauter while she then worked for the Mayor as his Deputy

Chief of Staff, and Raquel Lucas while she then worked for Mr. Banks as a special assistant.

Those e-mail messages appear on page 5 in that 185-page PDF file and confirm that they and

others participated in a criminal and pretextual scheme and conspiracy to engage in acts of voter



                                          Page 54 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 57 of 117




suppression, voter fraud, First Amendment retaliation, viewpoint discrimination, illegal

segregation and discrimination, and abuse of process by illegally arranging for me to be

prevented from attending the public town hall meeting that was conducted partly by the Mayor

and Mr. Banks in Staten Island on 4/13/17. That was just 2 days after I learned that personnel of

HRA engaged in illegal acts in my HRA lawsuit by a) stealing my scheduled 4/12/17 oral

arguments hearing in it by engaging in illegal and pretextual ex-parte communications with New

York State Supreme Court Judge Nancy Bannon to request an adjournment of that while illegally

concealing that from me and b) having caused the agenda substantially changed in flagrant

violation of my due process and First Amendment rights from how it had originally been

scheduled for the fair hearing that I participated in against HRA on 4/11/17 that the New York

State Office of Temporary and Disability Assistance (“OTDA”) conducted.

       From: Lynch, Jeff [JLynch@cityhall.nyc.gov]
       Sent: 4/13/2017 1:59:31 PM
       To: REDMOND, HOWARD [howard.redmond@nypd.org]
       CC: Carrion, Marco A. [mcarrion@cityhall.nyc.gov]; Da Costa, Ricky
       [RDaCosta@cityhall.nyc.gov]; Miller, Harold [HMiller@cityhall.nyc.gov]
       Subject: FW: Townhall Tonight Re: Towaki Komatsu

       Inspector - I wanted to flag this below for you. Right now, he hasn't RSVPed for tonight.

       From: Lynch, Jeff
       Sent: Thursday, April 13, 2017 1:58 PM
       To: Lauter, Rachel; Lucas, Raquel (HRA); Arslanian, Kayla; Gillroy, Elizabeth
       Cc: Bray, Jackie; Carrion, Marco A.; Miller, Harold; Stribula, Shauna
       Subject: RE: Townhall Tonight Re: Towaki Komatsu

       + Harold and Shauna

       Yes, we alerted HRA about his RSVPing for the Resource Fair, and Harold talked to him
       when he came in, and outside in the hallway.

       He has not RSVPed for tonight's town hall, so if he shows, he will likely be sent to the
       overflow room. We will also flag for the detail.

       From: Lauter, Rachel



                                         Page 55 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 58 of 117




       Sent: Thursday, April 13, 2017 9:43 AM
       To: Lucas, Raquel (HRA); Arslanian, Kayla; Gillroy, Elizabeth
       Cc: Bray, Jackie; Carrion, Marco A.; Lynch, Jeff

       Subject: RE: Townhall Tonight Re: Towaki Komatsu
       Adding Marco and Jeff who are point there

       From: Lucas, Raquel [mailto:quezadar(@hra.nyc.gov]
       Sent: Thursday, April 13, 2017 9:40 AM
       To: Lauter, Rachel; Arslanian, Kayla; Gillroy, Elizabeth
       Cc: Bray, Jackie
       Subject: Townhall Tonight Re: Towaki Komatsu

       +Elizabeth and Jackie

       Good Morning,

       Jackie Bray had spoken to the Commissioner this morning about this client Towaki
       Komatsu who has been extremely disruptive at events with the Mayor and Commissioner
       Banks. His case history is below. His behavior has been borderline harassment to the
       Commissioner, and he is increasingly belligerent despite our best efforts to assist him. Is
       there any way without making a scene to not allow him in the town hall tonight from a
       safety perspective? Jackie Bray and I are both around if you want to talk further. Thanks.

26.    The e-mail message shown next is about me, appears on page 6 in that 185-page PDF

file, and was sent by Mr. Banks on 4/11/17 as he fraudulently mischaracterized the nature of the

conversation that I lawfully had with him then on a public sidewalk near Borough Hall in Staten

Island as the Mayor and others conducted a public resource fair meeting then inside of Borough

Hall there:

       On Apr 11, 2017, at 12:48 PM, Banks, Steven <banksst@hra.nyc.gov> wrote:

       ++++ Fyi" he just showed up at the IDNYC Command Center parked by Borough where
       Nisha and I were doing a stand up for social media that had just finished, was belligerent,
       tried to tape our conversation and did film me walking away from he - he is headed back
       into Borough Hall saying he is going to the press.

       Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.

27.    The excerpt from the e-mail message shown next is about me, appears on page 107 in

that 185-page PDF file, and was sent by Jaclyn Rothenberg on 6/29/17 at 9:43 am as she clarified



                                         Page 56 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 59 of 117




that I actually wasn’t belligerent towards Mr. Banks on 4/11/17 while I talked with him in Staten

Island as I instead immediately ended my conversation with him by pointedly and angrily telling

him that I was done talking with him as I did so in response to the fact that he was again lying to

my face about being provided legal assistance from HRA’s legal services partners through

referrals from HRA:

       From: Rothenberg, Jaclyn
       Sent: Thursday, June 29, 2017 9:43 AM
       To: Ramos, Jessica; Carrion, Marco A.; Da Costa, Ricky
       Cc: Hagelgans, Andrea; Phillips, Eric; Redmond, Howard DI.; Casca, Michael;
       Arslanian, Kayla; Wolfe, Emma; Lynch, Jeff; Stribula, Shauna
       Subject: RE: town halls

       He then signed up to come to the SI resource center during CH in Staten Island to see the
       mayor and was not allowed in because he had already spoken to the mayor in the prior
       town hall - he then came to the IDNYC mobile outreach vehicle while Nisha and Banks
       were doing a social media taping - when he said that we should give him a storage
       allowance because he had just sued us Banks said that he did not think he would win his
       case and he became very angry and stormed off saying that he would go to the press.

28.    The e-mail messages about me that are shown next were sent on 10/25/17 by Mr.

Redmond and Scott French of HRA (Mr. Banks’ Chief of Staff) and appear on page 157 in that

185-page PDF file. Those e-mail messages are further clear evidence of illegal acts of voter

suppression, voter fraud, and First Amendment retaliation leading up to the 2017 New York City

government elections by senior government personnel. Those e-mail concern the fact that I was

illegally prevented by Mr. Redmond and other members of the NYPD from attending the public

resource fair meeting that the Mayor and others conducted with members of the public on

10/25/17 in Brooklyn at Brooklyn College just 1 day before I talked with Letitia James in

Brooklyn at the site of the public town hall meeting that the Mayor conducted with New York

City Councilman Brad Lander and others as I told her then that I was being illegally prevented

from attending that town hall meeting.




                                          Page 57 of 109
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 60 of 117




From: Redmond, Howard Dl. [/0=NYCMAY0R/0U=EXCHANGE ADMINISTRATIVE
GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=REDMOND, HOWARD
CAPT.EB2]
Sent: 10/25/2017 9:53:47 AM
To: Carrion, Marco A. [mcarrion@cityhall.nyc.gov]
Subject: Re: Resource FAiur

Good morning Marco, he is not will permitted to enter.
Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.

From: Carrion, Marco A.
Sent: Wednesday, October 25, 2017 09:01
To: Redmond, Howard DI.
Subject: Fwd: Resource FAiur

FYI
Begin forwarded message:

From: "French, Scott" <frenchs@hra.nyc.gov>
Date: October 25, 2017 at 8:54:48 AM EDT
To: "Haley, Molly (MHaley@cityhall.nyc.gov)" <MHaley@cityhall.nyc.gov>. "Lauter,
Rachel" <rlauter@cityhall.nyc.gov >."mcarrion@cityhall.nyc.gov"
<mcarrion@cityhall.nyc.gov >
Cc: "Banks, Steven" <banksst@cityhall.nyc.gov >
Subject: Resource FAiur

Hi Rachel, Molly and Commissioner Carrion -

I just wanted to make you aware that Mr. Komatsu, who has attended several events
where the Mayor and Commissioner Banks are in attendance, indicated at a Access to
Counsel Town Hall last night that CM Levine and CM Perkins held that he was planning
on attending today's Resource Fair and expected that he wouldn't be allowed in to the
Fair.

Wanted to flag for you so you could let Redmond know (who is very familiar with Mr.
Komatsu). He may ultimately not show up but wanted to flag as a possibility.

Thanks
Scott

Scott French | Chief of Staff
Office of the Commissioner
150 Greenwich St. Floor 42, New York, NY 10007
T: 929-221-7371
frenchs@hra.nyc.gov | NYC.gov/dss




                                Page 58 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 61 of 117




My dealings with Letitia James and the NY AG about information that I reported to them
about voter suppression, voter fraud, whistleblower retaliation, and viewpoint
discrimination before and after she became the New York State Attorney General

29.    The next screenshot is from a draft e-mail message that I saved at 8:35 pm on 10/26/17

after I just briefly talked with Letitia James right after she arrived near the entrance to the school

that hosted the public town hall meeting in Brooklyn on that date that was conducted by

members of the public in a collaborative manner with the Mayor, Mr. Banks, New York City

Councilman Brad Lander, and others that NYPD Inspector Howard Redmond and others

illegally prevented me from attending. Mr. Redmond is the head of the Mayor’s NYPD security

detail and a defendant in several closely-related and entirely valid sets of litigation that I

commenced. I used that draft e-mail mainly to record the approximate time when I talked with

Ms. James on that date about the fact that I was then being illegally prevented from attending

that public forum as she told me then that she would look into that before she walked into the

school that hosted that town hall meeting. Hindsight confirms that she lied to my face on that

date by claiming that she would look into why I was being illegally being barred from attending

that public forum. By not doing so, she violated New York City Charter §1116, 42 U.S.C. §1986,

and her oath of office as an employee of the City of New York.




30.    The next screenshot is from a photograph that I took at 9:45 pm on 10/26/17 of the screen

of the cell phone that Jerry Ioveno of the Mayor’s NYPD security detail was using on 10/26/17


                                           Page 59 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 62 of 117




as he let me take that photo after he used that cell phone to take a photo of Mr. Redmond and I as

I was continuing to be illegally prevented from attending the Mayor’s 10/26/17 town hall and

forced to stand behind a metal barricade that was being used to prevent me from attending that

public forum in flagrant violation of my constitutional rights after I registered in advance with

the Mayor’s Office to attend that public forum and conducted myself in a lawful manner at the

site of that town hall meeting before, while, and after I was illegally prevented from attending

that town hall meeting. How I used my middle finger then accurately conveys how I felt about

everyone who was illegally preventing me from attending that town hall meeting in violation of

my constitutional rights through their acts and omissions as Mr. Redmond expressed satisfaction

and pleasure in this photo about the fact that he was succeeding in violating my constitutional

rights and stealing the outcome of the 2017 New York City government elections by engaging in

voter suppression, voter fraud, and whistleblower retaliation at public forums for the Mayor’s

benefit, his own, and the benefit of others who support the NYPD’s criminal mob.




                                          Page 60 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 63 of 117




31.    The next screenshot is from the elapsed time of 5 seconds in a video recording that is

available on the Internet at

https://drive.google.com/file/d/1rfCuUONgfNAJjDNlcUpm3ZBQJP5Q0XOn/view?usp=sharing

that I recorded on 3/18/18 at 2:51 pm as I stood in Foley Square in Manhattan in an area in front

of the Thurgood Marshall federal courthouse near Letitia James as she was being interviewed

while I waited for a chance to talk with her afterwards.




                                          Page 61 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 64 of 117




32.    The next screenshot is from the elapsed time of 3 seconds in that same video and

confirms that I was then holding a copy of the order that U.S. District Judge Mark Barnett issued

on 3/5/18 in Sherrard v. City of New York, No. 15-cv-7318 (MAB)(KNF) (S.D.N.Y. March 5,

2018) to signal that I intended to talk with Ms. James about civil rights abuse by Mr. Redmond.




                                         Page 62 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 65 of 117




33.    Right after Ms. James finished her interview, I struck up a conversation with her as I

began to record an audio recording of it that is available on the Internet at

https://drive.google.com/open?id=1KVLmVu_oBcl7CJT_YD6qOsZL3Vvi-h9R. My

conversation with her begins at the elapsed time of 7 seconds in that audio recording. The



                                           Page 63 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 66 of 117




following is entirely true and accurate about what is heard in that audio recording during my

conversation with Ms. James:

   a. At the elapsed time of 9 seconds, I reminded her about the fact that she and I previously

       talked towards the end of October of 2017 at the site of where the Mayor conducted a

       public town hall meeting as I was being illegally prevented from attending it while she

       entered the building that hosted that town hall meeting. I further reminded her on 3/18/18

       that she told me then that she would look into that. She told me on 3/18/18 in response

       that she didn’t remember that.

   b. At the elapsed time of 19 seconds, I told her that the head of the Mayor’s NYPD security

       detail was defending a federal civil rights lawsuit as I was then referring to Mr. Redmond

       and Sherrard v. City of New York.

   c. At the elapsed time of 25 seconds, I told her that Mr. Redmond was repeatedly violating

       civil rights and asked her if there was something that she could do about that. She is

       heard at the elapsed time of 30 seconds as she lied to me by claiming that she couldn’t do

       anything about that as she stated that the Mayor had managed to disallow her from

       intervening in lawsuits due to a lack of standing. She omitted the fact that she could have

       otherwise still done something about that by conducting press conferences among other

       things and perhaps having the City Council to conduct a public hearing about that issue to

       draw attention to it and hold the Mayor’s feet to the fire as well as the NYPD’s in the

       process.

   d. At the elapsed time of 40 seconds, she suggested that I should possibly resort to dealing

       with the CCRB about my complaints against Mr. Redmond. In response, I told her that I

       had already done so and that the CCRB hadn’t done anything about that.




                                         Page 64 of 109
         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 67 of 117




      e. At the elapsed time of 44 seconds, she lied to my face again by telling me that she would

         follow-up about my complaints against Mr. Redmond.

34.      The next screenshot that is shown on the left is from the elapsed time of 38 seconds in a

video recording that is available on the Internet at

https://drive.google.com/file/d/12d_ISpRFGIkQ_ljY64Meo7uDR2tAVgkS/view?usp=sharing

that I recorded on 5/21/18 at 12:51 pm as I stood in front of Ms. James in front of what was then

her office building that is located at 1 Centre Street as she stonewalled me and essentially blew

me off about the conversation that I had with her on 3/18/18. I recorded that video of her shortly

after she parted ways with the useless New York City Councilman Corey Johnson to whom I

testified in detail and at length on 12/14/17 against the NYPD’s criminal mob as he sat next to

the equally useless New York City Councilwoman Vanessa Gibson in the Committee Room in

New York City Hall (“City Hall”). As I talked with Ms. James then and there on 5/21/18, I

reminded her that she told me on 3/18/18 that she would look into my complaints against Mr.

Redmond. The screenshot that appears on the right shows how she blew me off on 5/21/18 about

that as she then continued to be a con artist like both her predecessor (Bill de Blasio) and her

successor (Jumaane Williams) as the New York City Public Advocate were and have otherwise

proven to be.




                                           Page 65 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 68 of 117




35.    The next screenshot is from the elapsed time of 1 second in a video recording that I

recorded on 5/16/18 at 2:40 pm in Brooklyn that is available on the Internet at

https://drive.google.com/file/d/11EUVZV3S2HU_CI_LjWSU8KP5kGXiltaD/view?usp=sharing

while attending the event that Ms. James conducted as she announced that she was running to be

elected as New York State’s Attorney General while I sought to undermine her aspirations by

using her track record of apathy, complacency, and grandstanding against her in a very public

way. As Ms. James left that event, I clumsily crafted a question for her to see if she would

answer it while expecting that she wouldn’t as I tried to ask her if she would ask a military

veteran’s question then and there. She ignored me and left as I sought to follow-up with her

about my previous conversations with her about Mr. Redmond. Ibrahim Khan who was then her

Chief of Staff stood directly in front of me as I recorded that video. He now works for the NY

AG too.



                                          Page 66 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 69 of 117




36.    Prior to commencing submitting this motion, Ms. James conducted public hearings

remotely on 6/17/20 and 6/18/20 about the NYPD’s terrorism during the Summer of 2020 in

New York City. I was illegally prevented from testifying in hearings after I registered in advance

with the NY AG to lawfully do so. By being prevented from testifying in those hearings, that

violated my First Amendment and Fourteenth Amendment rights as well as my rights pursuant to

Kittay v. Giuliani that I discussed earlier. By having been prevented from testifying in those

hearings, that also constituted standardless discretion, abuse of process, and discrimination by

those who were responsible for that. While Ms. James conducted her 6/18/20 public hearing

about the NYPD’s terrorism, she flagrantly violated the restrictions that were applicable to that

limited public forum by instead talking about irrelevant matters that wasted time that should have


                                          Page 67 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 70 of 117




otherwise been used to allow me to testify about relevant matters during either that hearing or the

hearing that she conducted on 6/17/20. For example, as she talked with a man named Jeffrey

Ouriel on 6/18/20 during the public hearing that she conducted on that date, she talked with him

about dogs that he and his wife were taking care of as foster parents for them that was entirely

unrelated to the subject matter of that hearings. Concerning this point, the video recording of that

public hearing on 6/18/20 is available on the Internet at

https://vimeo.com/430764584/70a54323df. At the elapsed time of 3 hours, 55 minutes, and 5

seconds in that video, Mr. Ouriel is shown. As he testified in that hearing, dogs are shown in that

video and he and Ms. James talked about how he and his wife were taking care of them. The next

screenshot is from the elapsed time of 3 hours, 55 minutes in that video and shows Mr. Ouriel as

he let dogs outside of his residence while another dog was shown in the lower-right corner.




37.    Although I love dogs, I would have also enjoyed not having Ms. James and her team

flagrantly violate my First Amendment and Fourteenth Amendment right to testify lawfully

against the NYPD, her, the Mayor, members of the City Council, and whistleblower news



                                          Page 68 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 71 of 117




censors in journalism during that hearing in a way that would have all been relevant to that

hearing’s agenda.

38.    Prior to submitting this application to intervene in this case, I have long known that

Letitia James is utterly useless, phony, and grandstands quite often. Long before the NY AG

sought to intervene in this case, the Mayor was recorded as he blew a kiss to Ms. James at the

elapsed time of 13 seconds in the video recording that the Mayor’s Office arranged to be

recorded on 3/15/17 of the public town hall meeting that I and other members of the public

conducted with the Mayor, Mr. Banks, New York City Councilman Corey Johnson. That video

recording is available on the Internet at https://www.youtube.com/watch?v=i5LjWB2d2vc. Ms.

James appears in the lower-right corner of this screenshot.




39.    The next screenshot shows Ms. James in that same video as she exhibited body language

to reciprocate to the Mayor.




                                         Page 69 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 72 of 117




My dealings with the NY AG on 3/22/19 that concerned the public hearing that the Mayor
conducted on 3/18/19 inside of City Hall’s Blue Room after 4:30 pm

40.    The next screenshot is from a photograph that I took on 3/22/19 at 3:52 pm with my cell

phone as I stood outside of the “Managing Attorney’s Office” for the NYAG that is located on

the 16th floor at 28 Liberty Street in Manhattan.




                                          Page 70 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 73 of 117




41.    When I took that photograph, I was there to drop off an entirely valid complaint that I
prepared against the Mayor, NYPD Detective Gilbert Pierre-Louis and other members of his
NYPD security detail, and other members of the NYPD in response to illegal acts and omissions
that they committed against me on 3/18/19 that were mostly recorded on video. Those illegal acts
and omissions were in relation to a public hearing that the Mayor conducted after 4:30 pm inside
of the Blue Room inside of City Hall. The next screenshot is from the video recording that the
Mayor’s Office arranged to be recorded of that public hearing that the Mayor conducted with me
and other members of the public as a public forum. That video is available on the Internet at
https://www.youtube.com/watch?v=rqwyR7ZD23M and this screenshot corresponds to the
elapsed time of 17 minutes and 27 seconds in that video.




42.    Mr. Pierre-Louis is clearly shown on the right in this screenshot as he illegally assaulted

me by making what I immediately regarded as offensive physical contact with me by seizing my

left arm and putting his right hand on my back in flagrant violation of my constitutional rights

and other laws. He did so then while I was in the middle of lawfully testifying in that hearing as I

lawfully resisted the Mayor’s criminal acts as he deliberately and pretextually interfered with my




                                          Page 71 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 74 of 117




ability to testify in that hearing at his expense in flagrant violation of my constitutional rights and

other laws as well. I then sought to lawfully do so to firmly establish for the benefit of the

public’s interest in transparency and government accountability that he is a con artist. I intended

to do so then by playing back video recordings from my laptop in order to enable that to be seen

by members of the audience who sat behind me in that room and for the microphones that were

used for that meeting to record the audio from those video recordings to share that information

with everyone who was otherwise then watching the video broadcast of that public hearing or

would later do so. The video recordings that I then intended to play back were of earlier

conversations that I had with the Mayor about labor rights. Labor rights was the subject matter of

that 3/18/19 public hearing as well. The next screenshot is from the elapsed time of 17 minutes

and 32 seconds in that same video and clearly shows that the Mayor was grinning immediately

after Mr. Pierre-Louis criminally assaulted, seized, and caused me to be illegally ejected from

that public hearing.




                                           Page 72 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 75 of 117




The relationship between the illegal acts that I experienced on 3/18/19 during the public
hearing that the Mayor held in City Hall and those that he and a member of his NYPD
security detail committed against me on 7/18/17

43.    Prior to 3/18/19, I previously met both Mr. Pierre-Louis and the Mayor on 7/18/17 during

the public resource fair meeting that members of the public that included me conducted then in

Kew Gardens in Queens with the Mayor, Mr. Banks, other government personnel, and trashy

whistleblower news censors in journalism that partly then included Michael Gartland, Gloria

Pazmino, and Jillian Jorgensen. That meeting was partly used as a campaign event by the Mayor

to try to shore up voter support for his re-election bid as the primary and general election were

less than 2 months and 4 months later, respectively. The Mayor’s Office arranged to have that

meeting recorded on video, but has illegally concealed it from the public. However, the Mayor’s

Office temporarily provided me access to that video recording in response to a Freedom o

Information Law demand that I submitted to it. I then downloaded a video clip from that video

recording. That video clip is available on the Internet at https://drive.google.com/open?id=1-

ZUN22r8q4qARLEbMk8FVg4KuLqfTtcc and shows the entirety of my conversation with the

Mayor during that meeting. That clip confirms that Mr. Pierre-Louis illegally assaulted me at the

end of that conversation by illegally initiating physical contact with my back as he illegally

pushed me from behind without any valid legal justification shortly after the Mayor tried to

harass me by trying to make what I immediately made clear by my body language and

movements was offensive physical contact with my right shoulder as I leaned away from the

Mayor in response to that.

44.    The next screenshot from that video clip clearly shows Mr. Pierre-Louis as he illegally

and deliberately made contact with his right hand with a backpack that I then wore without any

objectively valid legal justification at the elapsed time of 2 minutes and 9 seconds in that clip.


                                           Page 73 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 76 of 117




45.    With respect to temporal proximity and First Amendment retaliation, he did so right after

I told the Mayor about the fact that Mr. Redmond had illegally prevented me from attending the

public town hall meeting that he (the Mayor) and others conducted on 4/27/17 in Queens and that

Mr. Redmond continued to be a defendant in a civil rights lawsuit on 7/18/17. I was then

referring to Sherrard v. City of New York, No. 15-cv-7318 (MB)(KNF) (S.D.N.Y. Jun. 13, 2018).

Mr. Redmond committed perjury about material matters of fact in regards to that case both while

he testified in it at trial in June of 2018 and during a deposition that he gave on 5/19/17. The

New York City Law Department gave me a copy of the transcript of that deposition and video

recordings that were recorded on 9/17/12 about the incident that gave rise to Kalan Sherrard’s

claims against Mr. Redmond that caused Sherrard v. City of New York to be commenced. The

New York City Law Department did so in response to a FOIL demand that I submitted to it. The

Mayor is similarly shown in the screenshot above as he began to then reach toward me without

any valid basis. New York State Senator Jessica Ramos then worked for the Mayor’s Office and

is shown in the lower-right corner in that screenshot. Juanita Holmes was then a senior member




                                          Page 74 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 77 of 117




of the NYPD as she then stood immediately to the left of Mr. Pierre-Louis and illegally didn’t

attempt to intervene against him by ordering him to immediately remove his right hand away

from me in spite of the fact that she had a clear line of sight about that and a Fourteenth

Amendment affirmative legal duty to do so. Mr. Banks then stood to the right of the Mayor, is

bald, and wore eyeglasses and a red tie. Gloria Pazmino, Michael Gartland, Jillian Jorgensen,

and other censors in journalism then sat and/or stood within 12 feet from us that meant that they

were within earshot as they also appeared to have separately recorded our conversation on audio.

46.    The next screenshot from that video clip clearly shows Mr. Pierre-Louis as he illegally

continued to have his right hand on my backpack at the elapsed time of 2 minutes and 10 seconds

in that clip as the Mayor clearly moved his hand closer to me while attempting to spread his filth

on my right shoulder by touching it.




47.    The next screenshot from that clip shows Mr. Pierre-Louis as he illegally continued to

have his right hand on my backpack at the elapsed time of 2 minutes and 10 seconds in that clip




                                          Page 75 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 78 of 117




as the Mayor clearly moved his hand even closer to my right shoulder and I leaned backwards

somewhat to avoid that contact and to signal to members of the public and trash censors in

journalism nearby that the Mayor was such garbage that I didn’t want to be touched by him.




48.    The next screenshot from that clip shows Mr. Pierre-Louis as he illegally still had his

right hand on my backpack at the elapsed time of 2 minutes and 11 seconds as he began to push

me from behind without a legal justification as I was voluntarily ridding myself of the trashy

company that he, the Mayor, and Mr. Banks all then certainly were.




                                         Page 76 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 79 of 117




49.    The next screenshot from that clip shows Mr. Pierre-Louis as he was finishing illegally

pushing me and assaulting me in the process from behind as he was shown having his right arm

fully extended while doing so. My forehand and nose are shown behind the Mayor’s back. Part

of the conversation that I had with the Mayor on 7/18/17 was among the video recordings that I

intended to playback on 3/18/19 as I testified to the Mayor.




                                         Page 77 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 80 of 117




The illegal acts and omissions that constituted voter suppression, voter fraud,
whistleblower retaliation, first amendment retaliation, and denial of access to the courts
that were committed against me on 5/23/17 inside of the Bronx Supreme Court that the NY
AG condoned by defending some of those who perpetrated them

50.    I was illegally prevented from attending the 5/23/17 public resource fair meeting inside

of the Bronx Supreme Court before and after I talked with a whistleblower news censor in

journalism named Michael Gartland on 5/23/17 inside of the Bronx Supreme Court on its first

floor in a public hallway while he then worked for the New York Post. The New York Daily




                                        Page 78 of 109
          Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 81 of 117




News now employs him. When I talked with him on 5/23/17 in that courthouse, I clearly told

him that I was then being illegally prevented from attending that 5/23/17 public resource fair

meeting while I had ongoing litigation against HRA while I briefly then showed him a copy of

the order to show cause application that I filed on 5/19/17 in my HRA lawsuit that was inside of

a large white bag of mine that I brought with me to that courthouse partly to discuss with Mr.

Banks during that 5/23/17 public resource fair meeting. While I talked with Mr. Gartland then,

he handed me a notepad on which I wrote the index number of that lawsuit to assist him in being

able to thereafter look into that case. I also told him then that the illegal acts that were being

committed against me on 5/23/17 inside of that courthouse that were causing me to be illegally

prevented from attending that 5/23/17 public resource fair meeting were a continuation of related

illegal acts that were committed against me on 4/27/17 by some of the same government

personnel that caused me to be illegally prevented from attending the public town hall meeting

that members of the public conducted on 4/27/17 in Queens with the Mayor, Mr. Banks, and

others.

51.       In the memorandum of law that Ms. Hanna filed in K1 on 1/11/19 that I referred to

earlier, she committed perjury by making the following fraudulent claims on page 2 in it about

me, my efforts to have attended the 5/23/17 public resource fair meeting, and the fact that New

York State Court Officer Anthony Manzi illegally seized a large white bag that belonged to me

on 5/23/17 inside of the Bronx Supreme Court after I completed the security screening process to

enter that courthouse and while I was conducting myself in a lawful manner in contrast to him

and others:

      a. “PLAINTIFF FAILS TO STATE A CLAIM ON WHICH RELIEF CAN BE
         GRANTED”.

      b. “Plaintiff Does Not Adequately Allege the State Defendants’ Participation In the



                                           Page 79 of 109
         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 82 of 117




         Deprivation of Any Constitutional Right”

      c. “The State Defendants Did Not Illegally Prevent Plaintiff From Engaging in Protected
         Speech Inside the Courthouse”

      d. “Plaintiff Had No Constitutionally Protected Right to Attend the Public Resource Fair in
         the Courthouse”

      e. “State Defendant Captain Manzi Did Not Interfere with Plaintiff’s Possessory Interest In
         Any Property

52.      The “State Defendants” that Ms. Hanna referred to in her 1/11/19 memorandum were

New York State court officer Anthony Manzi, Matthew Brunner, and Ramon Dominguez. The

discussion that follows will firmly, clearly, and overwhelmingly establish that Ms. Hanna

committed perjury by having made the preceding fraudulent claims in her 1/11/19 memorandum

instead of having properly arranged to have the NY AG immediately and comprehensively

prosecute everyone who was involved in committing illegal acts and omissions against me

directly and the public by extension in 2017 leading up to the 2017 New York City government

elections as such acts and omissions were part of a criminal scheme to rig and steal those

elections largely to achieve job security and access to other job opportunities in politics as both

Letitia James and New York State Senator Jessica Ramos proved.

53.      OCA provided me video recordings that were recorded on 5/23/17 by video security

cameras that are installed in locations on the first floor of the Bronx Supreme Court that it

controls. OCA provided me those video recordings in response to a FOIL demand that I

submitted to it.

54.      The next screenshot is from a video recording that OCA provided to me that was

recorded on 5/23/17 by the video security camera that was then installed above Room 105 inside

of the Bronx Supreme Court. That video recording is available on the Internet at

https://drive.google.com/file/d/1Mdj55D4XnCDanRdVwM56DFhv5zS2R94l/view?usp=sharing.



                                          Page 80 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 83 of 117




The time in that screenshot was 9:35:18.944 am. That time appears in the upper-left corner in

that screenshot. I’m shown in that screenshot making a hand gesture with my left hand towards

Mr. Gartland as I wore a black shirt and a backpack as I held a large white bag in my right hand

while a press credential hung from Mr. Gartland’s neck as he wore eyeglasses and looked in my

direction. A sign is posted on the wall in that screenshot in the lower-left corner about the

5/23/17 public resource fair meeting.




55.    The next screenshot is from that same video and the time in that screenshot was

9:36:15.303 am. Mr. Gartland and I are shown in that screenshot on the far-right as NYPD

Detective Raymond Gerola walked past where we sat as I told Mr. Gartland that Mr. Gerola was

among those who were personally involved in illegally preventing me from attending that

5/23/17 public resource fair meeting after Mr. Gerola was also personally involved in the illegal

acts that were committed against me on 4/27/17 in relation to my efforts to have attended the


                                          Page 81 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 84 of 117




town hall meeting on that date in Queens that I discussed earlier.




56.    The next screenshot is from that same video and the time in that screenshot was

9:36:21.553 am. Mr. Gartland and I are shown in that screenshot as I then am shown briefly

showing Mr. Gartland what was then inside of the large white bag of mine by opening that bag

for him as I did so mainly to prove that I was neither wasting his time nor lying to him by

showing him the copy of the bulky order to show cause application that I filed on 5/19/17 in my

lawsuit against HRA that was then in that bag and in a 3-ring binder because of its page length.




                                          Page 82 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 85 of 117




57.    The next screenshot is from that same video and the time in that screenshot was

9:36:49.428 am. I’m shown in that screenshot writing something on the notepad that Mr.

Gartland handed to me.




58.    The next screenshot is from that same video and the time in that screenshot was

9:37:31.678 am. Former NYPD Lieutenant Ralph Nieves is shown on the left in that screenshot

as he sharply turned his head to his left to look at Mr. Gartland and I in a manner that suggests

that he was then flagrantly violating the terms of the Handschu Agreement by spying on us and

subjecting us to selective-enforcement in violation of the Fourteenth Amendment.




                                          Page 83 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 86 of 117




59.    The next screenshot is from that same video and the time in that screenshot was

9:38:18.053 am. Jeff Lynch of the Mayor’s Office and an unknown Black female who also then

worked for the Mayor’s Office are shown is shown on the left in that screenshot as Mr. Lynch

sharply turned his head to his left to look at Mr. Gartland and I in a manner that suggests that he

was also then flagrantly violating the terms of the Handschu Agreement by spying on us and

subjecting us to selective-enforcement in violation of the Fourteenth Amendment. Back then,

Mr. Lynch worked for the CAU.




                                          Page 84 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 87 of 117




60.    The next screenshot is from that same video and the time in that screenshot was

9:40:27.928 am. I’m shown using my cell phone then with my left hand as I recorded a video

recording partly of New York State court officer Sergeant Matthew Brunner, New York State

court officer Sergeant Ramon Dominguez, and NYPD Lieutenant Ralph Nieves as they met in

front of the entrance to Room 105 in that courthouse while I believed that they were then acting

in concert in furtherance of an illegal scheme and conspiracy to prevent me from attending the

5/23/17 public resource fair meeting. Mr. Brunner (just his bald head), Mr. Dominguez, and Mr.

Nieves partly appear from left to right at the bottom of this screenshot. Roxanne Delgado is also

shown in this screenshot at the top of it as she then walked in the direction of where I stood.




61.    The next screenshot is from the video recording that I recorded then with my cell phone


                                          Page 85 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 88 of 117




and shows Mr. Dominguez, Mr. Nieves, NYPD Detective Andrew Berkowitz, Mr. Gerola, and

Mr. Brunner from left to right. That video recording is available on the Internet at

https://drive.google.com/file/d/18oedUwVNFHKhTASxTFeUDm0HFGPO7ztB/view?usp=shari

ng.




62.    The next screenshot is from that same video and shows Mr. Nieves as he made a hang

gesture with his left hand to apparently explain something and/or issue an order as he faced Mr.

Berkowitz and stood near Mr. Gerola, and Mr. Brunner.




                                          Page 86 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 89 of 117




63.    The next screenshot is from that same video and shows Mr. Nieves as he looked in my

direction while he continued to stand near Mr. Berkowitz, Mr. Gerola, and Mr. Brunner.




                                        Page 87 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 90 of 117




64.    Returning to my earlier discussion about the video recording that I received from OCA

that was recorded on 5/23/17 by a video security camera that was then installed above Room105

in the Bronx Supreme Court, Rachel Atcheson is shown at the top of the next screenshot from

that video as she illegally violated the First Amendment and Fourteenth Amendment rights of

Ms. Delgado. She did so then by directing her to move away from where Ms. Delgado lawfully

then as Ms. Delgado sought to attend the 5/23/17 public resource fair meeting. Ms. Atcheson’s

display of a show of authority towards her by directing her to move away from where she then

was by extending her right arm and hand to behave like a traffic cop while directing Ms. Delgado

to move to an area in that hallway that was near where I then stood violated Ms. Delgado’s

constitutional rights to attend that 5/23/17 resource fair meeting without unreasonable

interference. The time in that screenshot was 9:41:13.303 am.




                                         Page 88 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 91 of 117




65.    The next screenshot is from that same video and correspond to the time of 9:41:32.569

am. Ms. Delgado and I are shown standing next to one another as we began to interact while I

remained where I stood in the preceding screenshot. I recall suggesting to her then in a somewhat

joking manner that perhaps the reason why she was not being allowed to attend that 5/23/17

public resource fair meeting was because she was also a whistleblower against the Mayor’s

administration like me.




66.    The next screenshot is from that same video and corresponds to the time of 9:46:51.288

am. Mr. Manzi and I are shown in the top-left corner by the entrance to a short public corridor as

he willfully and illegally violated 18 U.S.C. §245(b)(5); 18 U.S.C. §241; NYPL §240.20; my

rights pursuant to the First Amendment, Fourth Amendment, Fifth Amendment, Fourteenth

Amendment, New York State’s Open Meetings Law; and other laws by engaging in a pretextual

show of authority in furtherance of a criminal scheme and conspiracy in concert with Mr.

Nieves, Mr. Gerola, Mr. Berkowitz, Mr. Redmond, Ms. Atcheson, and others to engage in voter

suppression, voter fraud, and whistleblower retaliation by assisting in causing me to be illegally

barred from attending the 5/23/17 public resource fair meeting and otherwise illegally prevented


                                          Page 89 of 109
          Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 92 of 117




from lawfully assembling in the short public corridor in close proximity to the entrance to the

Veterans Memorial Hall chamber that I could and would have otherwise done to exercise my

rights to lawful assembly in a public forum and public corridor near members of the public as

they entered that chamber to engage in whistleblowing about matters of both public and private

concern that would partly have addressed the fact that I was yet again being criminally prevented

from attending a public meeting that was a public forum that members of the public conducted

with the Mayor and others that was being used as a badly disguised campaign event for the

benefit of the Mayor, those in administration, members of the City Council, and other

government personnel to attract publicity and voter support at the expense of their political rivals

and other critics. Mr. Manzi is shown in this screenshot with his right arm extended towards me

as he behaved like a traffic cop making a hand gesture to signal to someone that he or she needed

to stop. A woman wearing a blue shirt is also shown in this screenshot in the lower-right corner

and was then a member of the NYPD who was assigned to its Community Affairs division. She

illegally made no effort to intervene on my behalf against those who illegally prevented me from

attending the 5/23/17 resource fair meeting and otherwise illegally seized property of mine in

that courthouse on that date while she had a direct line of sight to that activity. At that time in

that screenshot, Ms. Delgado stood near Mr. Manzi and I and was blocked from view by our

bodies.




                                           Page 90 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 93 of 117




67.    The next screenshot is from that same video and correspond to the time of 9:47:43.913

am. Mr. Manzi, Ms. Delgado, and I are shown in the top-left corner as Mr. Manzi extended his

left arm as he illegally directed me to move from where I lawfully then stood while not

obstructing the flow of pedestrian traffic in stark contrast to him to an area near Room 105 in that

courthouse. People v. Alba, 81 A.D.2d 345, 440 N.Y.S.2d 230 (App. Div. 1981) and Dotson v.

Farrugia, No. Civ. 1126 (PAE) (S.D.N.Y. Mar. 26, 2012) both contain findings that confirm that

Mr. Manzi was then illegally subjecting me to an unlawful arrest in violation of my Fourth

Amendment rights with respect to my First Amendment and Fourteenth Amendment right to

freely move about in all public areas on that date inside of that courthouse without unreasonable

interference in that regard. This screenshot also shows Mr. Dominguez and Mr. Brunner as they

stood to the left of Mr. Manzi and illegally made no effort to intervene on my behalf against him

in flagrant violation of their Fourteenth Amendment affirmative legal duty to have then




                                          Page 91 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 94 of 117




intervened to uphold my constitutional rights as they were violated in their immediate presence

by another fake law-enforcement officer, namely Mr. Manzi.




68.    The next screenshot is from that same video and corresponds to the time of 9:49:11.038

am. Mr. Manzi, Jeff Lynch, Mr. Brunner, Mr. Dominguez, and I are shown in the top-left corner

as Mr. Manzi used his right hand to criminally seize the large white bag of mine that I discussed

earlier as he did so like an ordinary thief and mugger. He did so then shortly after I very briefly

placed that bag on the table that is shown in this screenshot while it wasn’t then actively in use

by anyone. He illegally seized that bag then as I certainly was not a) obstructing anyone’s ability

to freely move about in that hallway and b) in any magnetometer area that was instead then

located behind Mr. Brunner and Mr. Dominguez in an area that was across the hallway from

where we then stood. That magnetometer area was instead located more than roughly ten feet




                                          Page 92 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 95 of 117




from where I then stood. That magnetometer area then existed behind a vertical fan that is shown

on the right side of that screenshot and where someone who then wore a dark wardrobe extended

his arms horizontally away from his body as he stood in front of another court officer who wore

a dark uniform. I’m shown in the screenshot as I lawfully seized my bag back from Mr. Manzi.




69.    The next screenshot is from that same video and corresponds to the time of 9:49:11.788

am. Mr. Manzi, Mr. Lynch, Mr. Brunner, Mr. Dominguez, and I are shown in the top-left corner

as Mr. Manzi illegally hadn’t yet let go of my bag. Mr. Brunner is shown in this screenshot as he

then had his left hand on his bald head.




                                           Page 93 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 96 of 117




70.    The next screenshot is from that same video and corresponds to the time of 9:49:26.428

am. Mr. Manzi, Mr. Brunner, Mr. Dominguez, a female member of the NYPD who wore a blue

shirt that I discussed earlier, another male court officer who wore a dark uniform, and I are

shown in this screenshot. At roughly this time back then, Mr. Manzi said “Fuck you” to my face

in response to my having immediately, assertively, and lawfully confronted him about the fact

that he just criminally seized my bag while he and others were then illegally preventing me from

attending the 5/23/17 public resource fair meeting and otherwise exercising my constitutional

rights to lawfully in the short public corridor in close proximity to the entrance to the Veterans

Memorial Hall chamber in that courthouse. I genuinely regret that I didn’t break Mr. Manzi’s

jaw, his teeth, and his eyes, and his nose by immediately punching him in his face in response to



                                          Page 94 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 97 of 117




his use of profanity towards me to add insult to injury towards me. In hindsight, I believe that I

should have done exactly that largely because though I have conscientiously tried to handle

things in the appropriate manner in regards to the illegal acts and omissions that were committed

against me on 5/23/17 inside of the Bronx Supreme Court partly by commencing K1, no

appropriate corrective action has been taken about that. Instead, Mr. Manzi was able to keep his

job as a court officer partly because U.S. District Judge Lorna Schofield fraudulently condoned

his illegal acts against me in her 9/30/19 in K1 as she illegally ignored the sworn affidavit of Ms.

Delgado that I filed in K1 on 12/18/18 and otherwise lied in the footnote section on page 2 in

that 9/30/19 order by fraudulently suggesting that she properly considered the entirety of my

5/2/19 affidavit in opposition (Dkt. 177) that I filed in K1.




71.    What I discussed above about where I stood on 5/23/17 inside of the Bronx Supreme


                                           Page 95 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 98 of 117




Court in relation to a magnetometer area when Mr. Manzi illegally seized a large white bag of

mine is very significant. This is largely because of fraudulent claims that he reported on 5/24/17

in the Unusual Occurrence Report that is assigned the report number of 75089 that he prepared

for the New York State Unified Court System partly about the interactions that I had with him

and New York State court officers Matthew Brunner and Ramon Dominguez on 5/23/17 inside

of the Bronx Supreme Court. Mr. Manzi completed that report in conjunction with Mr. Brunner

and Mr. Dominguez as Mr. Brunner and Mr. Dominguez served as witnesses for the information

that I was included in that report. That report was provided to me on 8/28/20 by OCA in

response to a FOIL demand that I submitted to it. That report appears within the annexed

Exhibit A. The following is entirely true, accurate, and relevant about the information in that

report and that was otherwise fraudulently omitted from to cover-up the illegal acts and

omissions that Mr. Manzi, Mr. Brunner, Mr. Dominguez, and other law-enforcement personnel

committed against me on 5/23/17 inside of the Bronx Supreme Court:

       a. Information that is shown in the upper-left corner in that report indicates that the

           information in that report concerned the time of 9:50 am on 5/23/17.

       b. Information that is shown in the lower-right corner of that report’s section that is

           entitled “Nature of Unusual Occurrence” indicates that that report was about a denial

           of entry.

       c. Information that is shown in the center of that report within its “Details” section states

           the following about me:

                   “AT ABOVE T/P/O, THE ABOVE UNKNOWN SUBJECT WAS DENIED
                   ENTRY INTO A CITY HALL EVENT BEING HELD IN THE ROTUNDA
                   BY CITY HALL STAFF AND MAYOR DEBLASIO’S NYPD DETAIL.
                   SUBJECT WAS ASKED TO VACATE THE AREA HE WAS STANDING
                   IN BECAUSE HE WAS BLOCKING PEDESTRIAN TRAFFIC TO BOTH
                   THE EVENT IN THE ROTUNDA AND ACCESS TO THE PUBLIC



                                          Page 96 of 109
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 99 of 117




           ELEVATORS. AFTER SOME RESISTANCE TO THIS REQUEST,
           SUBJECT DID COMPLY BUT MOVED INTO A MAGNETOMETER
           PROCESSING AREA. SUBJECT WAS ASKED TO MOVE FROM THIS
           AREA, AND ONCE AGAIN COMPLIED AFTER SOME INITIAL
           RESISTANCE”

d. The following is entirely true, accurate, and relevant about the preceding excerpt from

   that report:

      i.   “T/P/O” is an abbreviation that was used in it that likely stands for “Time,

           Place, and Occurrence”.

     ii.   I was the “unknown subject” that it referred to.

    iii.   Mr. Manzi blatantly lied by claiming that the place and occurrence that

           excerpt concerned was in a magnetometer processing area. The screenshots

           that I presented above from a video recording clearly confirm that he lied

           about that.

    iv.    Mr. Manzi acknowledged that I members of the Mayor’s NYPD security

           detail and members of the Mayor’s staff denied me access to the 5/23/17

           public resource fair meeting that was conducted inside of the Veterans

           Memorial Hall chamber inside of the Bronx Supreme Court that he referred to

           as having been a “City Hall event” that was held in the rotunda in that

           courthouse.

     v.    Mr. Manzi fraudulently concealed the material fact that he and all other New

           York State court officers and members of the NYPD who were inside of the

           Bronx Supreme Court on 5/23/17 had a Fourteenth Amendment affirmative

           legal duty to have immediately and decisively intervened on my behalf on

           5/23/17 inside of that courthouse to enable me to attend the 5/23/17 public




                                  Page 97 of 109
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 100 of 117




           resource fair meeting because I had a patently clear and obvious constitutional

           right to do so.

    vi.    Mr. Manzi fraudulently concealed the material fact that he and all other New

           York State court officers and members of the NYPD who were inside of the

           Bronx Supreme Court on 5/23/17 illegally violated their Fourteenth

           Amendment affirmative legal duty to have immediately and decisively

           intervened on my behalf on 5/23/17 inside of that courthouse to enable me to

           attend the 5/23/17 public resource fair meeting by not having made any effort

           to do so.

   vii.    Mr. Manzi fraudulently concealed the material fact that he and New York

           State court officers Matthew Brunner and Ramon Dominguez illegally acted

           in concert with former NYPD Lieutenant Ralph Nieves, NYPD Inspector

           Howard Redmond, NYPD Detective Andrew Berkowitz, NYPD Detective

           Raymond Gerola, Rachel Atcheson, and other members of the Mayor’s staff

           as criminal accomplices and co-conspirators to illegally prevent me from

           attending the 5/23/17 public resource fair meeting and otherwise accessing

           other public areas inside of the Bronx Supreme Court on 5/23/17 that I had a

           clear constitutional right to attend and otherwise access then.

   viii.   Mr. Manzi fraudulently omitted the material fact that he illegally seized a

           large white bag of mine on 5/23/17 inside of the Bronx Supreme Court that I

           discussed and substantiated above.

    ix.    Mr. Manzi fraudulently concealed the material fact that all other New York

           State court officers and members of the NYPD who were inside of the Bronx




                                  Page 98 of 109
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 101 of 117




          Supreme Court on 5/23/17 illegally violated their Fourteenth Amendment

          affirmative legal duty to have immediately and decisively intervened on my

          behalf on 5/23/17 inside of that courthouse against him for having illegally

          both a) seized my bag in that courthouse on 5/23/17 and b) said “Fuck you” to

          my face immediately thereafter.

    x.    Mr. Manzi fraudulently claimed that I obstructed pedestrian traffic in that

          courthouse on 5/23/17. Contrary to his lie, I didn’t do so and estoppel

          equitably barred him from making such a fraudulent claim due to the fact that

          he and others criminally prevented me from attending the 5/23/17 public

          resource fair meeting and otherwise lawfully assembling in a corner within a

          short public corridor on the first floor of that courthouse in an area that would

          have been located right outside of an entrance in that corridor to the Veterans

          Memorial Hall chamber while I certainly wouldn’t have obstructed pedestrian

          traffic by standing in that corner.

    xi.   Mr. Manzi fraudulently omitted the sum and substance of the conversations

          that he, Mr. Brunner, and Mr. Dominguez had on 5/23/17 inside of the Bronx

          Supreme Court about me with former NYPD Lieutenant Ralph Nieves, NYPD

          Inspector Howard Redmond, NYPD Detective Andrew Berkowitz, NYPD

          Detective Raymond Gerola, Rachel Atcheson, and other members of the

          Mayor’s staff.

   xii.   Mr. Manzi fraudulently omitted the material fact the illegal acts and omissions

          that he, Mr. Brunner, Mr. Dominguez, and other New York State court

          officers committed against me on 5/23/17 inside of the Bronx Supreme Court




                                 Page 99 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 102 of 117




                   clearly violated provisions within the New York State Court Officers Rules

                   and Procedures Manual that governs how New York State court officers are

                   required to conduct themselves while they are on-duty as such.

72.    The exhibit within the annexed Exhibit B shows the online form that I completed to

register with the Mayor’s Office to attend the 5/23/17 public resource fair meeting.

73.    The next screenshot is from that same video and corresponds to the time of 9:57:01.647

am. I’m shown standing near Mr. Brunner in it as I then had my hands over my hand that I

naturally raised in that manner out of frustration for the fact that I acutely knew then that Mr.

Brunner and others were illegally, willfully, and flagrantly violating applicable and fundamental

laws to my detriment and that of others on whose behalf I visited that courthouse on that date to

advocate on their behalf as well as mine by attending that 5/23/17 public resource fair meeting as

I sought to do so to ultimately try to persuade a sufficient number of people to engage in word-

of-mouth advertising against the Mayor, his administration, its business partners, the Mayor’s

NYPD security detail to have a sufficient number of votes cast in the 2017 New York City

government elections to effectively and belatedly fire the Mayor’s entire administration and

hopefully his NYPD security detail as well in order to usher in proper leadership for New

Yorkers instead of preserving the status quo as a plague that can give Covid-19 a run for its

money for crooked politicians like Bill de Blasio to indefatigably chase after that as well. This

screenshot clearly shows someone who was walking into the short public corridor that I just

discussed without being prevented from doing so by Mr. Manzi and Ms. Atcheson in flagrant

violation of my Fourteenth Amendment equal protection rights and those that prohibit

discrimination, selective-enforcement, and abuse of process.




                                          Page 100 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 103 of 117




74.    Information that appears on page 11 in numbered paragraph 35 within the verified

petition that was filed in New York State Office of Court Administration v. Dennis Quirk

confirms that Part 50 of the Rules of the Chief Judge of the State of New York required the

avoidance of impropriety by all New York State court officers and for them to “be patient and

courteous to all persons who come in contact with them”. The discussion that I have presented

above about Mr. Manzi certainly confirms that he wasn’t patient nor courteous towards me on

5/23/17 inside of the Bronx Supreme Court and instead violated my Fourteenth Amendment due

process and equal rights to be accorded such patience and courtesy by him then throughout the

entire time that I was inside of that courthouse. That same paragraph on that page in that verified

petition also confirms that section 1.40(A)(15) within the New York State Court Officers Rules

and Procedures Manual prohibits “behavior which is prejudicial to the good order, efficiency or



                                         Page 101 of 109
         Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 104 of 117




discipline of the Unified Court System.” This confirms that Mr. Manzi, Mr. Brunner, Mr.

Dominguez, and an unknown male New York State court officer who wore a dark uniform on

5/23/17 inside of the Bronx Supreme Court all violated that prohibition by illegally preventing

me from attending the 5/23/17 public resource fair meeting, otherwise preventing me from

lawfully assembling in other public areas in that courthouse on that date, and/or otherwise having

not attempted to intervene on my behalf to uphold my constitutional rights in that courthouse on

that date in relation to what I just discussed.

My dealings with the NY AG before Letitia James became the New York State Attorney
General:

75.      Before Letitia James became the New York State Attorney General, the following is

entirely true, accurate, and relevant:

      a. I met and briefly talked with Lourdes Rosado on 3/13/17 during a meeting that a legal

         assistance organization named the Urban Justice Center conducted on 3/13/17. Back then,

         she was the head of the NY AG’s civil rights division and she gave me her business card

         then. I thereafter followed-up with her via e-mail on 6/6/17, 9/1/17, 9/9/17, and 9/13/17

         in response to illegal acts and omissions that were committed against me by members of

         the Mayor’s NYPD security detail and the Mayor’s CAU that caused me to be illegally

         barred from public town hall meetings, public resource fair meetings, and a public

         hearing that were public forums that were partly used as badly disguised campaign events

         for the benefit of the Mayor and other government personnel as such illegal acts and

         omissions constituted voter suppression, voter fraud, and whistleblower retaliation. No

         corrective action was taken in response to those e-mail messages that I sent.

      b. On 5/24/17, I attended a public meeting that Eric Schneiderman conducted with New

         York State Assemblywoman Liz Krueger that was held at the CUNY Graduate Center



                                           Page 102 of 109
   Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 105 of 117




   that is located at the intersection of 34th Street and Fifth Avenue in Manhattan. The next

   screenshot is from a video recording that I recorded of them during that meeting.




c. During that meeting, I wrote the following question on a comment card that I was issued

   before I handed it back to a coordinator for that meeting to see if Mr. Schneiderman

   would a) be asked the questions that I wrote on that card during that meeting’s question

   and answer session, b) answer those questions then, or c) thereafter answer those

   questions or have someone else do so:

       “How soon will you have Howard Redmond, Lieutenant Nieves, Officer Gerola, and
       Officer Beato (badge #: 13326) arrested for flagrant civil rights violations and battery
       committed on 4/27/17 & 5/23/17?”

d. Mr. Schneiderman wasn’t asked any of the questions that I wrote on that comment card

   during that meeting and I never received any responses to them thereafter in spite of the

   fact that the preceding question was about the illegal acts that were committed against me

   on 4/27/17 and 5/23/17 that I discussed earlier. Perhaps Mr. Schneiderman was

   preoccupied during that 5/24/17 meeting and thereafter with thinking about slapping

   women around or otherwise doing so to earn early retirement as the NY AG while

   establishing that the NY AG actually didn’t have a strong interest in law-enforcement.




                                     Page 103 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 106 of 117




My dealings between 4/19/17 and 4/25/17 Letitia James, Jennifer Levy, and Muhammad
Umair Khan:

76.    In addition to Letitia James presently being the New York State Attorney General, both

Jennifer Levy and Muhammad Umair Khan are now senior members of the NY AG. While Ms.

James was previously the New York City Public Advocate, Ms. Levy and Mr. Khan also then

worked for her as senior members of the New York City Public Advocate’s office. On 4/19/17, I

briefly talked with Ms. James face-to-face during a town hall that she conducted in the Bronx.

On 4/24/17, I talked with Mr. Khan while meeting with him inside of the offices of the New

York City Public Advocate and thereafter sent him a follow-up e-mail message on that date. On

4/25/17, I received an e-mail message from Ms. Levy in response to my dealings with Mr. Khan

on 4/24/17. I then had a telephone conversation with Ms. Levy later on 4/24/17. The following is

a link to a news report that is entitled, “Public Advocate Hosts Town Hall Meeting in South

Bronx” that a news organization named News 12 The Bronx published on the Internet on 4/19/17

about the town hall meeting that Ms. James conducted in the Bronx during which I briefly talked

with Ms. James:

       http://bronx.news12.com/story/35193561/public-advocate-hosts-town-hall-meeting-in-
       south-bronx

77.    That news report previously included a video recording that is no longer available in that

report as it previously showed how that town hall meeting was conducted that included the fact

that I was shown in it at the elapsed time of 48 seconds as I waited in line to talk with Ms. James

a she was also shown at that point in that video. Upon information and belief, when I talked with

Ms. James during that meeting, I engaged in protected whistleblowing activity against HRA and

the slumlord of the building in which I reside (Urban Pathways, Inc.) that is a business partner of

HRA. That whistleblowing was partly about the building in which I reside and claims that I




                                         Page 104 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 107 of 117




asserted against HRA in litigation that was assigned to the New York State Supreme Court in

Manhattan that I referred to earlier. In short, hindsight confirms that Ms. James was useless then

insofar as I was concerned because nothing thereafter changed in regards to the status quo about

issues that I apprised her about during that meeting for which I sought assistance from her as a

result of actions that may have otherwise been taken by personnel of the New York City Public

Advocate’s office. When I met with her then, that occurred 8 days after I learned that personnel

of HRA criminally stole the oral arguments hearing that I was scheduled to have on 4/12/17 in

my lawsuit against HRA by using an illegal ex-parte adjournment application to accomplish that

illegal gamesmanship. I also learned on 4/11/17 that personnel of HRA similarly and illegally

caused the agenda for a fair hearing that OTDA conducted between HRA and I on 4/11/17 by

telephone that OTDA and I both legally recorded on audio to have been materially changed from

its original agenda while illegally not causing me to be apprised of that change prior to that fair

hearing in violation of my rights pursuant to the First Amendment and Fourteenth Amendment to

have received prior notice about that revised agenda and to otherwise contest that revision prior

to that fair hearing. That litigation that was assigned to OTDA was parallel litigation with respect

to my lawsuit against HRA about which HRA stole my scheduled 4/12/17 oral arguments

hearing to rob me of my clear legal right to testify on 4/12/17 during that oral arguments hearing

about how my 4/11/17 OTDA fair hearing had been conducted.

78. The following is a relevant excerpt from an e-mail message that I sent to Mr. Khan on

   4/24/17 at 8:24 pm to follow-up with him about the meeting that I had with him on that date:

       From: Towaki Komatsu <towaki_komatsu@yahoo.com>
       Subject: Request for urgent help before 2:30 pm on 4/25 re: matters against HRA and
       OTDA
       Date: April 24, 2017 at 8:24:23 PM EDT
       To: khan@pubadvocate.nyc.gov




                                          Page 105 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 108 of 117




       Dear Mr. Khan,

       This is Towaki Komatsu.

       I’m sending you this message to follow-up on the discussion we had in your office this
       afternoon.

79.    Mr. Khan’s LinkedIn profile on the Internet is available at

https://www.linkedin.com/in/umair-khan-42a41a/ and reflects his career and educational

background. That information confirms that he worked for the New York City Public Advocate’s

Office in April of 2017, he is an attorney, and that he presently works for the NY AG.

80.    The following is a relevant excerpt from an e-mail message that I received from Ms.

Levy on 4/25/17 at 8:50 am in response to the e-mails that I sent to Mr. Khan on 4/24/17:

       From: Jennifer Levy <jlevy@pubadvocate.nyc.gov>
       Subject: Fair hearing at 2:30 today
       Date: April 25, 2017 at 8:50:46 AM EDT
       To: towaki_komatsu@yahoo.com
       Cc: Muhammad Umair Khan <khan@pubadvocate.nyc.gov>

       Good morning Mr. Komatsu,

       I reviewed the papers that Mr. Khan sent me.

81.    I vividly recall that when I talked with Ms. Levy by telephone on 4/25/17, I told her that

an attorney for HRA illegally stole my 4/12/17 oral arguments hearing in my lawsuit against

HRA that was then assigned to the New York State Supreme Court in Manhattan as I explained

to her that he did so by using an illegal ex-parte adjournment application to engage in illegal

gamesmanship for that pretextual purpose. I also vividly recall that Ms. Levy told me then in

response that attorneys for the City of New York always do that instead of performing her legal

duty to have taken appropriate corrective action about that known and patently illegal behavior.

Back then, she was required by the terms of New York City Mayoral Executive Order 16, NYC

Charter §1116, and her oath of office as an employee of the City of New York to have promptly



                                         Page 106 of 109
      Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 109 of 117




reported that illegal gamesmanship to the New York City Department of Investigations (“DOI”)

and/or an Inspector General because that concerned a conflict of interest by HRA and its

personnel as well as corruption by them. On 4/25/17, Ms. Levy was the General Counsel for the

New York City Public Advocate’s Office. Ms. Levy’s LinkedIn profile on the Internet is

available at https://www.linkedin.com/in/jennifer-levy-647b711a/ and reflects her career and

educational background. It also confirms that she worked for the New York City Public

Advocate’s Office in April of 2017 and that she presently works for the NY AG.

82.    Prior to talking with Ms. Levy on 4/25/17, someone named Fernando Fernandez was

among her coworkers in the New York City Public Advocate’s Office and sent an e-mail

message to her and others on my behalf on 4/24/17 at 5:08 pm that ultimately accomplished

nothing as that further confirms that Ms. Levy is useless insofar as I’m concerned. The following

is a relevant excerpt from that e-mail message that concerned the fact that though I prevailed

against HRA in litigation on 9/15/16 that was assigned to OTDA, HRA thereafter illegally

refused to fully comply with what OTDA ordered it to do in the fair hearing decision that OTDA

issued in my favor against HRA on 9/15/16:

       From: Fernando Fernandez [mailto:ffernandez@pubadvocate.nyc.gov]
       Sent: Monday, April 24, 2017 5:08 PM
       To: Best-Childers, Jacqueline (HRA) <best-childersj@hra.nyc.gov>; Scalia, Ann Marie
       (HRA) <scaliaa@hra.nyc.gov>; Donovan, Jackie (OTDA)
       <Jackie.Donovan@otda.ny.gov>
       Cc: Julissa Gonzalez <jgonzalez@pubadvocate.nyc.gov>; Jennifer Levy
       <jlevy@pubadvocate.nyc.gov>; Tai Johnson <tjohnson@pubadvocate.nyc.gov>
       Subject: RE: Won HRA Fair Hearing, HRA Has Not Paid Storage Fees

83.    As a reminder and with respect to temporal proximity to protected activity that I engaged

in, just 3 days after that e-mail message was sent and 2 days after I talked with Ms. Levy on

4/25/17, I was illegally prevented from attending the public town hall meeting that members of

the public conducted with the Mayor, Mr. Banks, and other government personnel in Queens that



                                         Page 107 of 109
       Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 110 of 117




I had registered in advance with the Mayor’s Office to attend.


                                          ARGUMENTS

84.    This application for authorization to intervene in this case as an interested party or as an

amicus curiae in the alternative is timely with respect to the date when this this Court granted the

NY AG authorization to intervene in this case. It wasn’t until this Court authorized the NY AG

to do so that I learned that the NY AG had submitted an application to intervene in this case.

85.    With respect to FRCP Rule 24(a)(2), I have a genuine and strong interest relating to the

transactions in this case with respect to exposing the material fact that the NY AG actually

pretends to combat voter suppression and voter fraud that are among things that materially

impair the voting rights of New York citizens. Also, I’m so situated that disposing of this action

may as a practical matter impair or impede my ability to protect my interests. Furthermore, the

parties in this case certainly do not adequately represent my interests in exposing the NY AG as

a con artist that grandstands far too often and primarily for publicity.

86.    With respect to FRCP Rule 24(b)(1)(B), a claim that I have that shares with this action a

common question of law and perhaps fact is about the qualifications that the NY AG actually

lacks and instead pretends to have that should have been a prerequisite that it needed to meet and

prove it possessed in order to have been granted authorization to intervene in this case. This is

comparable to the fact that though Donald Trump claimed he was a great leader while he was the

former President, a sufficient number of voters proved that he and his supporters can keep

dreaming.




                                          Page 108 of 109
        Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 111 of 117




                                         CONCLUSION

For the foregoing reasons, I request that this Court grant this motion in its entirety and for such

other and different relief as this Court may deem just and equitable.


From,                                                                           Date: May 22, 2021

Towaki Komatsu


s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-316-6180
E-mail: Towaki_Komatsu@yahoo.com




                                          Page 109 of 109
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 112 of 117




        Exhibit A
                     Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 113 of 117
                                             STATE OF NEW YORK
                                                            UNIFIED COURT SYSTEM
                                                   UNUSUAL OCCURRENCE REPORT


DATE OF OCCUR. TIME            COURT/FACILITY                             PLACE OF OCCURRENCE                         UNUSUAL NUMBER
                                                                                                                LOC. CODE      REP. NO        YEAR
05/23/2017         0950        BRONX SUPREME COURT - GRAND                MAGNETOMETER POST D
                                                                                                                G              75089          2017
                               CONCOURSE
NATURE OF UNUSUAL OCCURRENCE
   ARREST                                             ATTEMPTED ESCAPE                                   BOMB THREAT

   DISRUPTIVE PRISONER                                DISRUPTIVE SPECTATOR                               JUDICIAL THREAT

   PRISONER ESCAPE                                    PROPERTY DAMAGE                                    PROPERTY THEFT

   REPORT OF CRIME                                    SUMMONS                                          X OTHER (SPECIFY BELOW)
                                                                                                         DENIED ENTRY
LASTNAME                                              FIRSTNAME                                                     M.I.   EMPLOYEE      SEX     AGE
UNK.                                                                                                                          NO          M

ADDRESS



LASTNAME                                              FIRSTNAME                                                     M.I.   EMPLOYEE      SEX     AGE



ADDRESS




DETAILS: (Include pertinent information regarding nature of unusual occurrence. If arrest, include Arrest No., Pct., Charges, Complainant's Name
and Address, Court, Judge, Disposition)

    AT ABOVE T/P/O, THE ABOVE UNKNOWN SUBJECT WAS DENIED ENTRY INTO A CITY HALL EVENT BEING HELD IN THE ROTUNDA BY CITY
    HALL STAFF AND MAYOR DEBLASIO’S NYPD DETAIL. SUBJECT WAS ASKED TO VACATE THE AREA HE WAS STANDING IN BECAUSE HE
    WAS BLOCKING PEDESTRIAN TRAFFIC TO BOTH THE EVENT IN THE ROTUNDA AND ACCESS TO THE PUBLIC ELEVATORS. AFTER SOME
    RESISTANCE TO THIS REQUEST, SUBJECT DID COMPLY BUT MOVED INTO A MAGNETOMETER PROCESSING AREA. SUBJECT WAS ASKED
    TO MOVE FROM THIS AREA, AND ONCE AGAIN COMPLIED AFTER SOME INITIAL RESISTANCE.




NAME AND ADDRESS OF WITNESS                                     RAMON DOMINGUEZ
                                                                  SGT. SH. #508

                                                                                                                            ....Continue to next page
SUBMITTED BY                                        TITLE                                               SHIELD NO.                 DATE

ANTHONY MANZI                                       CAPTAIN                                             182                         05/24/2017

REPORTED TO                                         TITLE                                               SHIELD NO.                 DATE

OSTACIO NEGRON                                      MAJOR                                               31                          05/24/2017

APPROVED BY                                         TITLE                                               SHIELD NO.                 DATE
FRANK ZALOGA                                                                                                                        06/28/2017

LINKED REPORTS        75377




FINAL APPROVED                                                                                                                                   Page 1
                  Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 114 of 117
                                          STATE OF NEW YORK
                                               UNIFIED COURT SYSTEM
                                           UNUSUAL OCCURRENCE REPORT




REPORT ID:   75089
Continuation ....NAME AND ADDRESS OF WITNESS

   MATHEW BRUNNER
    SGT. SH. #478




FINAL APPROVED                                                                        Page 2
Case 1:20-cv-08668-VM Document 109 Filed 05/22/21 Page 115 of 117




        Exhibit B
5/15/2017               Case 1:20-cv-08668-VM         Document
                                      Ofﬁce of the Mayor                 109
                                                         | Overview | City of NewFiled   05/22/21
                                                                                 York | Bronx              Page
                                                                                              City Hall in Your     116 of 117
                                                                                                                Borough




              OverviewNewsMayor's BioOﬃcials
                  Join us for the Bronx City Hall in Your Borough: City
                                     Resource Fair!
               We will be at Borough Hall Tuesday, May 23rd from 9:00 A.M to 1:00 P.M.

                                              We look forward to seeing you there!




                    Meet with top city commissioners and senior staﬀ
                     during scheduled oﬃce hours to address your
                                questions and concerns.


                                    Para español, por favor siga este enlace.




http://our.cityofnewyork.us/page/s/bronx-city-hall-in-your-borough                                                               1/2
5/15/2017               Case 1:20-cv-08668-VM         Document
                                      Ofﬁce of the Mayor                 109
                                                         | Overview | City of NewFiled   05/22/21
                                                                                 York | Bronx              Page
                                                                                              City Hall in Your     117 of 117
                                                                                                                Borough




                 Email*
                towaki_komatsu@yahoo.com



                 First Name*
                Towaki



                 Last Name*
                Komatsu



                 Address*
                One Penn Plaza


                Ste. 6321



                 City
                Bronx



                 Zip Code*
                10119



                 Phone Number



                 Organization



                 Let us know what questions you will bring to the resource fair!*
                Proof NYC agencies haven't been doing their jobs




http://our.cityofnewyork.us/page/s/bronx-city-hall-in-your-borough                                                               2/2
